EXHIBIT 10.1

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

November 8, 2017

among

 

LOGO [g471937g1106215906817.jpg]

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

LOGO [g471937g1106215907035.jpg]

 

 

JPMORGAN CHASE BANK, N.A.,

WELLS FARGO SECURITIES, LLC,

and

U.S. BANK NATIONAL ASSOCIATION

as Joint Bookrunners and Joint Lead Arrangers

with

Wells Fargo Bank, National Association and U.S. Bank National Association

as syndication agents

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as documentation agent

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I. DEFINITIONS      1  

Section 1.01

  

Defined Terms

     1  

Section 1.02

  

Types, Facility and Currencies of Loans

     21  

Section 1.03

  

Terms Generally

     21  

Section 1.04

  

Accounting Terms; GAAP

     22  

Section 1.05

  

Conversion of Foreign Currencies

     22   ARTICLE II. THE CREDITS      23  

Section 2.01

  

Commitments

     23  

Section 2.02

  

Loans and Borrowings

     23  

Section 2.03

  

Requests for Revolving Borrowings

     24  

Section 2.04

  

Competitive Bid Procedure

     25  

Section 2.05

  

Swingline Loans

     26  

Section 2.06

  

Letters of Credit

     28  

Section 2.07

  

Funding of Borrowings

     33  

Section 2.08

  

Interest Elections

     34  

Section 2.09

  

Termination and Reduction of Commitments

     35  

Section 2.10

  

Repayment of Loans; Evidence of Debt

     36  

Section 2.11

  

Prepayment of Loans

     37  

Section 2.12

  

Fees

     38  

Section 2.13

  

Interest

     39  

Section 2.14

  

Market Disruption; Unavailability, Illegality, Alternate Rate of Interest

     40  

Section 2.15

  

Increased Costs

     43  

Section 2.16

  

Break Funding Payments

     44  

Section 2.17

  

Taxes

     44  

Section 2.18

  

Payments Generally; Pro Rata Treatment; Sharing of Payments

     48  

Section 2.19

  

Mitigation Obligations; Replacement of Lenders

     50  

Section 2.20

  

Increase of Commitments; Incremental Term Loan

     51  

Section 2.21

  

Defaulting Lenders

     52   ARTICLE III. REPRESENTATIONS AND WARRANTIES      54  

Section 3.01

  

Status

     54  

Section 3.02

  

Authority; No Conflict

     54  

Section 3.03

  

Binding Effect

     55  

Section 3.04

  

Governmental Approval

     55  

Section 3.05

  

Litigation

     55  

Section 3.06

  

Compliance with ERISA

     55  

Section 3.07

  

Financial Information

     55  

Section 3.08

  

Material Liabilities

     55  

Section 3.09

  

Taxes

     55  

Section 3.10

  

Environmental Compliance

     56  

Section 3.11

  

Margin Securities

     56  

Section 3.12

  

Compliance with Laws

     56  

Section 3.13

  

Investment Company Act

     56  

 

i



--------------------------------------------------------------------------------

Section 3.14

  

Ownership of Property

     56  

Section 3.15

  

Insurance

     56  

Section 3.16

  

Sanctions

     56  

Section 3.17

  

EEA Financial Institutions

     57   ARTICLE IV. CONDITIONS      57  

Section 4.01

  

Effective Date

     57  

Section 4.02

  

Each Credit Event

     58   ARTICLE V. COVENANTS      58  

Section 5.01

  

Preservation of Existence, etc.

     58  

Section 5.02

  

Keeping of Books

     59  

Section 5.03

  

Reporting Requirements

     59  

Section 5.04

  

Taxes, Claims for Labor and Materials; Compliance with Laws

     60  

Section 5.05

  

Maintenance, etc.

     61  

Section 5.06

  

Insurance

     61  

Section 5.07

  

Litigation

     61  

Section 5.08

  

Liens

     61  

Section 5.09

  

Character of Business

     62  

Section 5.10

  

Merger; etc.

     62  

Section 5.11

  

Sale of Assets

     62  

Section 5.12

  

Restriction on Funded Debt and Short–Term Debt

     62  

Section 5.13

  

Multiemployer Plans

     63  

Section 5.14

  

Ratio of Total Indebtedness to Total Capital

     63  

Section 5.15

  

Use of Proceeds and Letters of Credit

     63   ARTICLE VI. EVENTS OF DEFAULT      64   ARTICLE VII. THE
ADMINISTRATIVE AGENT      66   ARTICLE VIII. MISCELLANEOUS      68  

Section 8.01

  

Notices

     68  

Section 8.02

  

Waivers; Amendments

     70  

Section 8.03

  

Expenses; Indemnity

     72  

Section 8.04

  

Successors and Assigns

     73  

Section 8.05

  

Survival

     76  

Section 8.06

  

Counterparts; Integration; Effectiveness

     77  

Section 8.07

  

Severability

     78  

Section 8.08

  

Governing Law

     78  

Section 8.09

  

WAIVER OF JURY TRIAL

     78  

Section 8.10

  

Headings

     78  

Section 8.11

  

Confidentiality

     78  

Section 8.12

  

Maximum Interest Rate

     79  

Section 8.13

  

USA PATRIOT Act

     80  

Section 8.14

  

Recording of Conversations

     80  

Section 8.15

  

Issuing Bank Funds

     80  

Section 8.16

  

Payment of Major Currency

     80  

Section 8.17.

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     80  

Section 8.18.

  

Amendment and Restatement

     81  

Section 8.19.

  

No Fiduciary Duty

     81  

 

ii



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES:

Schedule 1.01

 

–

 

Existing Letters of Credit

Schedule 2.01

 

–

 

Commitments

Schedule 2.01A

 

–

 

Letter of Credit Commitment

Schedule 5.03

 

–

 

Borrower’s Website

EXHIBITS:

Exhibit A   –   Form of Assignment and Assumption Exhibit B   –   Form of
Opinion of Borrower’s Counsel Exhibit C   –   Form of Increased Commitment
Supplement Exhibit D-1  

–

 
Form of U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships for U.S. Federal Income Tax 
Purposes) Exhibit D-2  

–

 
Form of U.S. Tax Certificate (For Non-U.S. Participants that are not Partnerships for U.S. Federal Income Tax 
Purposes) Exhibit D-3  

–

  Form of U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships
for U.S. Federal Income Tax Purposes) Exhibit D-4  

–

 
Form of U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for U.S. Federal Income Tax 
Purposes)

 

 

iii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 8, 2017 (the
“Agreement”), among LEGGETT & PLATT, INCORPORATED, a Missouri corporation, as
the Borrower, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as the
Administrative Agent.

Leggett & Platt, Incorporated, as the borrower, JPMorgan Chase Bank, N.A., as
administrative agent and the lenders party thereto have entered into a First
Amended and Restated Credit Agreement, dated as of May 13, 2016 (as amended, the
“Existing Credit Agreement”).

The Borrower and the parties hereto wish to amend and restate the Existing
Credit Agreement, subject to the terms and conditions set forth herein.

In consideration of mutual covenants and agreements herein contained, the
parties hereto covenant and agree to amend and restate the Existing Credit
Agreement in its entirety as follows:

ARTICLE I.

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted Fixed Rate” means, as of any day, an interest rate per annum equal to
(a) the Fixed Rate multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (and its subsidiaries and
affiliates) in its capacity as administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to it in Section 8.01(d).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted Fixed Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the purposes of
this definition, the Adjusted Fixed Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 1



--------------------------------------------------------------------------------

Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted Fixed Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
Fixed Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that for
purposes of Section 2.21 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any Fixed Rate Loan or
with respect to the facility fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Fixed Spread” or
“Facility Fee Rate”, as the case may be, based upon the higher of the ratings by
S&P and Moody’s, respectively, applicable on such date to the Index Debt. In the
event the ratings for the Index Debt fall within different ratings categories,
the Applicable Rate shall (a) be based on the higher of such ratings if there is
only one category difference between such ratings or (b) be based on the
category that is one level lower than the highest of such ratings if there is
more than one category difference between such ratings.

 

Ratings for Index Debt

   Fixed Spread     Facility Fee
Rate  

>= A+ / A1

     0.690 %      0.060 % 

= A / A2

     0.805 %      0.070 % 

= A- / A3

     0.910 %      0.090 % 

= BBB+ /Baa1

     1.015 %      0.110 % 

<=BBB/Baa2

     1.100 %      0.150 % 

For purposes of the foregoing, if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Moody’s or S&P shall change, or if either such rating agency
shall cease to be in the business of

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 2



--------------------------------------------------------------------------------

rating corporate debt obligations, the Borrower and the Administrative Agent
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 8.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Borrower and the Administrative
Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof, unless
such ownership interest results in or provides such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Leggett & Platt, Incorporated, a Missouri corporation.

“Borrowing” means (a) Revolving Loans and Swingline Loans of the same Type,
made, converted or continued on the same date and, in the case of Fixed Rate
Loans, as to which a single currency and Interest Period is in effect and (b) a
Competitive Loan or group of Competitive Loans of the same Type made on the same
date.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing or
a Swingline Borrowing.

“British Pounds Sterling” means the lawful money of the United Kingdom.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 3



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Fixed Rate Loan for a LIBOR
Quoted Currency, the term “Business Day” shall also exclude any day on which
banks are not open for general business in London; and in addition, with respect
to any date for the payment or purchase of, or the fixing of an interest rate in
relation to, any Non-Quoted Currency or Set Rate Loan, the term “Business Day”
shall also exclude any day on which banks are not open for general business in
the principal financial center of the country of the applicable Major Currency
and, if the Borrowing or LC Disbursements which are the subject of a borrowing,
drawing, payment, reimbursement or rate selection are denominated in euro, the
term “Business Day” shall also exclude any day on which the TARGET2 payment
system is not open for the settlement of payments in Euro.

“Canadian Dollars” means the lawful currency of Canada.

“Capitalized Lease” means any lease of real or personal property the obligation
for Rentals with respect to which is, or is required to be, capitalized for
financial reporting purposes under GAAP, provided that, there shall be excluded
from Capitalized Leases all leases of automotive equipment, other rolling stock
and office equipment.

“Cash Collateral” has the meaning assigned to such term in Section 2.06(c).

“Cash Pooling Arrangements” means cash pooling arrangements maintained by the
foreign Subsidiaries of the Borrower in the ordinary course of business in order
to manage cash and investments for such Subsidiaries.

“CDOR Rate” means for any Loans in Canadian Dollars, the CDOR Screen Rate or the
applicable Reference Bank Rate.

“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal to such Interest Period, displayed on CDOR page
of the Reuters screen (or, in the event such rate does not appear on such
Reuters page, on any successor or substitute page on such screen or service that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion) as of the Specified Time on the Quotation
Day for such Interest Period; provided that, if the CDOR Screen Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

“CF Rate” has the meaning assigned to such term in Section 2.14(a).

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or any
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 4



--------------------------------------------------------------------------------

force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
Federal tax code. Any reference to any provision of the Code shall also include
the income tax regulations promulgated thereunder, whether final or temporary.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 8.04 and (c) increased from time to time pursuant to
Section 2.20(a). The amount of each Lender’s Commitment as of the Effective Date
is set forth on Schedule 2.01, in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment or in the Increased
Commitment Supplement pursuant to which such Lender shall have assumed or
increased its Commitment, as applicable. As of the Effective Date, the aggregate
amount of the Lenders’ Commitments is $800,000,000.

“Communications” has the meaning assigned to it in Section 8.01(d)(ii).

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Variable
Rate or the Set Rate, as applicable, offered by the Lender making such
Competitive Bid.

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

“Competitive Loan” means a Loan made pursuant to Section 2.04.

“Competitive Loan Maturity Date” has the meaning assigned to such term in
Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Current Liabilities” shall mean such liabilities of the Borrower
and its Subsidiaries on a consolidated basis as shall be determined to
constitute current liabilities under GAAP.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 5



--------------------------------------------------------------------------------

“Consolidated Total Assets” for any period means the gross book value of the
assets of the Borrower and its Subsidiaries determined on a consolidated basis
in accordance with GAAP.

“Contract Rate” has the meaning assigned to such term in Section 8.12.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control,
which, together with the Borrower, are treated as a single employer under
Section 414(b) or 414(c) of the Code.

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that (a) has failed, within two Business Days of the date required to be funded
or paid, to (i) fund any portion of its Loans, (ii) fund any portion of its
participations in Letters of Credit or Swingline Loans or (iii) pay over to any
Credit Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of (i) a Bankruptcy Event or (ii) a Bail-In
Action.

“Dollars” or “$” refers to lawful money of the United States of America.

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in another Major Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of the Dollars with
such Major Currency in the London foreign

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 6



--------------------------------------------------------------------------------

exchange market at or about 11:00 a.m. London time (or New York time, as
applicable) on a particular day as displayed by ICE Data Services as the “ask
price”, or as displayed on such other information service which publishes that
rate of exchange from time to time in place of ICE Data Services (or if such
service ceases to be available, the equivalent of such amount in Dollars as
determined by the Administrative Agent using any method of determination it
deems appropriate in its sole discretion) and (c) if such amount is denominated
in any other currency, the equivalent of such amount in Dollars as determined by
the Administrative Agent using any method of determination it deems appropriate
in its sole discretion.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

“Entitled Person” has the meaning assigned to such term in Section 8.16.

“Environmental Judgments and Orders” means all judgments, decrees or orders
entered against the Borrower or one of its Subsidiaries arising from or in any
way associated with any Environmental Requirements, whether or not entered upon
consent.

“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from any Environmental Requirements.

“Environmental Requirements” means any legal requirement relating to health,
safety or the environment and applicable to the Borrower, any Subsidiary or any
of their respective real property interests, including but not limited to any
such requirement under CERCLA or similar state legislation and all federal,
state and local laws, ordinances, regulations, orders, writs and decrees.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 7



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
from time to time, or any successor law, and all rules and regulations from time
to time promulgated thereunder. Any reference to any provision of ERISA shall
also be deemed to be a reference to any successor provision or provisions
thereof.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” means the single currency of the participating member states of the
European Union

“Event of Default” has the meaning assigned to such term in Article VI.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.19, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

“Financial Statements” has the meaning assigned in Section 3.07.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 8



--------------------------------------------------------------------------------

“Fixed Rate” means, with respect to (a) any Fixed Rate Borrowing denominated in
any LIBOR Quoted Currency and for any applicable Interest Period or for any ABR
Borrowing, the LIBO Screen Rate as of the Specified Time on the Quotation Day
for such LIBOR Quoted Currency and such Interest Period, (b) any Fixed Rate
Borrowing denominated in Mexican Pesos for any applicable Interest Period, the
Mexican Peso Negotiated Rate for Mexican Pesos and such Interest Period and
(c) any Fixed Rate Borrowing denominated in Canadian Dollars and for any
applicable Interest Period, the CDOR Screen Rate as of the Specified Time and on
the Quotation Day for Canadian Dollars and such Interest Period; provided that,
if the applicable Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to the applicable
Major Currency, then the Fixed Rate shall be the Interpolated Rate, subject to
Section 2.14 in the event that the Administrative Agent shall conclude that it
shall not be possible to determine such Interpolated Rate (which conclusion
shall be conclusive and binding absent manifest error). Notwithstanding the
above, to the extent that “Fixed Rate” or “Adjusted Fixed Rate” is used in
connection with an ABR Borrowing, such rate shall be determined as modified by
the definition of Alternate Base Rate. “Fixed Rate”, when used in reference to
any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the
Adjusted Fixed Rate. Notwithstanding anything herein to the contrary, if the
“Fixed Rate” for any Borrowing (including any Fixed Rate Borrowing denominated
in Mexican Pesos or Canadian Dollars and determined by reference to the Mexican
Peso Negotiated Rate, the CDOR Rate or otherwise) shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is a resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Funded Debt” means the sum of:

(i) the sum of (a) all Indebtedness having a final maturity of more than 12
months from the date of determination thereof (or which is renewable or
extendable at the option of the obligor for a period or periods more than 12
months from the date of creation), including (without limitation) all guaranties
included in the definition of Indebtedness extending more than 12 months from
the date of such guaranties; plus (b) Capitalized Leases; minus

(ii) to the extent included is the Indebtedness under clause (i) of this
definition, the sum of (a) any portion of such Indebtedness which is properly
included in Consolidated Current Liabilities and (b) the aggregate undrawn
amount of all letters of credit issued for the account of the Borrower or any
Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the provisions of Section 1.04.

“Governmental Authority” means any nation or government, any state, department,
agency or other political subdivision thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to any government (including any supra-national bodies such as the
European Union or the European Central Bank), any group or

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 9



--------------------------------------------------------------------------------

body charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing) and
any corporation or other entity owned or controlled (through stock or capital
ownership or otherwise) by any of the foregoing.

“Hazardous Materials” includes, without limitation, (a) hazardous waste, as
defined in the Resource Conservation and Recovery Act of 1980, 42 U.S.C. §6901
et seq. and its implementing regulations, and amendments, or in any applicable
state or local law or regulation, (b) “hazardous substance”, “pollutant”, or
“contaminant” as defined in CERCLA or in any applicable state or local law or
regulation, (c) gasoline, or any other petroleum product or by–product,
including, crude oil or any fraction thereof and (d) toxic substances, as
defined in the Toxic Substances Control Act of 1976, or in any applicable state
or local law or regulation, as each such Act, statute or regulation may be
amended from time to time.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“Fixed Rate.”

“Increase Amount” has the meaning assigned to such term in Section 2.20(a).

“Increased Commitment Supplement” has the meaning specified in Section 2.20(a).

“Incremental Term Loan” has the meaning specified in Section 2.20(b).

“Incremental Term Loan Amendment” has the meaning specified in Section 2.20(b).

“Indebtedness” of any corporation or other business entity shall include,
without duplication, all obligations of such entity which consists of (i) debt
for borrowed money, (ii) obligations secured by any lien or other charge upon
property or assets owned by such entity, even though such entity has not assumed
or become liable for the payment of such obligations, including obligations
arising in connection with Permitted Securitization Transactions,
(iii) obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such entity,
(iv) obligations arising under or in connection with any letter of credit,
including all undrawn amounts and all amounts drawn and not reimbursed under any
letter of credit (unless Cash Collateral has been provided to the Administrative
Agent to secure the obligations with respect thereto in accordance with the
provisions of this Agreement), (v) Synthetic Lease Obligations, (vi) all
guaranties of obligations of others made by the Borrower and/or its
Subsidiaries, or (vii) obligations under Capitalized Leases. “Guaranty” for
purposes of this Agreement refers to all forms of undertaking to guarantee the
obligations of others, by way of guaranty, suretyship or otherwise.
Notwithstanding the foregoing, Indebtedness shall not include (a) money borrowed
by Subsidiaries from the Borrower or from other Subsidiaries, including money
borrowed by foreign Subsidiaries as a result of Cash Pooling Arrangements,
(b) money borrowed by the Borrower from Subsidiaries, (c) a guaranty by the
Borrower or a Subsidiary, if, in connection with the giving of the guaranty by
the Borrower or Subsidiary, Indebtedness is placed on the Borrower’s balance
sheet as a result of transactions with respect to which the guaranty was given
or if such guaranty is a performance and completion guaranty applicable to a
Subsidiary,

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 10



--------------------------------------------------------------------------------

(d) trade accounts payable and expenses arising out of or incurred in the
ordinary course of business, or (e) fair value adjustments required by Statement
of Financial Accounting Standards No. 133, “Accounting for Derivative
Investments and Hedging Activities”, as amended from time to time.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a) hereof, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 8.03(b).

“Index Debt” means senior, unsecured long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information” has the meaning assigned to such term in Section 8.11.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Fixed Rate
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Fixed Rate Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period, (c) with respect to any Dollar Swingline
Loan, the day that such Loan is required to be repaid, (d) with respect to any
Variable Rate Loan, the last day of each March, June, September and December (or
any other dates that are specified in the applicable Competitive Bid Request as
Interest Payment Dates with respect to such Borrowing) and on the related
Competitive Loan Maturity Date, and (e) with respect to any Set Rate Loan, the
Competitive Loan Maturity Date applicable to such Loan and, in the case of a Set
Rate Loan with a Competitive Loan Maturity Date of more than three months’
duration from the date the Loan is made, each day prior to the applicable
Competitive Loan Maturity Date that occurs at intervals of three months’
duration after the day such Competitive Loan is made (or any other dates that
are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing).

“Interest Period” means with respect to any Fixed Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the seventh day
thereafter or ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter, as the Borrower may elect,
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period (other than a seven day
Interest Period) that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 11



--------------------------------------------------------------------------------

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the relevant Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the applicable Screen Rate for the
longest period (for which the applicable Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period; and
(b) the applicable Screen Rate for the shortest period (for which the applicable
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, as of the Specified Time on the Quotation Day for
such Interest Period; provided that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means JPMorgan Chase Bank, N.A., Wells Fargo Bank, National
Association, U.S. Bank National Association and any other Lender that agrees to
act as Issuing Bank, each in its capacity as the issuer of one or more Letters
of Credit hereunder. Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate. No Lender shall be required to be an
Issuing Bank unless it has (a) a Letter of Credit Commitment or (b) otherwise
agreed to issue one or more Letters of Credit hereunder. Each reference herein
to the “Issuing Bank” shall be deemed to be a reference to each relevant Issuing
Bank.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the Dollar Equivalent sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 12



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Increased Commitment Supplement, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and each
Issuing Bank.

“Letter of Credit” means (a) any letter of credit issued pursuant to this
Agreement and (b) the letters of credit listed on Schedule 1.01 hereto.

“Letter of Credit Commitment” means, with respect to a Lender, the commitment of
such Lender to act as an Issuing Bank and issue Letters of Credit hereunder. The
amount of each such Issuing Bank’s Letter of Credit Commitment is set forth on
Schedule 2.01A, or in any amendment hereto or other agreement executed by the
Borrower, the Administrative Agent and such Issuing Bank, or if an Issuing Bank
has entered into an Assignment and Assumption, the amount set forth for such
Issuing Bank as its Letter of Credit Commitment in the Register maintained by
the Administrative Agent. As of the Effective Date, the aggregate amount of
Letter of Credit Commitments is $100,000,000.

“LIBO Screen Rate” means, for any day and time for any Interest Period, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for Dollars
or such other relevant currency) for a period equal in length to such Interest
Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion), provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

“LIBOR Quoted Currency” means Dollars, Euros, British Pounds Sterling and Swiss
Francs.

“Lien” means any mortgage, lien, pledge, charge, security interest or security
device of any kind (including liens or charges upon properties acquired or to be
acquired under conditional sales agreements or other title retention devices) in
respect of property of a Person, whether now owned or hereafter acquired, or
upon any income or profits therefrom.

“Loan Documents” means this Agreement, including any schedules and exhibits
hereto, any notes executed pursuant to Section 2.10, any letter of credit
applications and any written agreements executed by the Borrower and the Issuing
Bank regarding the Issuing Bank’s Letter of Credit Commitment or the respective
rights and obligations between the Borrower and the Issuing Bank in connection
with the issuance of Letters of Credit and all other certificates, agreements
and other documents or instruments now or hereafter executed and/or delivered
pursuant to or in connection with the foregoing.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 13



--------------------------------------------------------------------------------

“Major Currency” means Dollars, Euros, British Pounds Sterling, Mexican Pesos,
Canadian Dollars, Swiss Francs and any other lawful currency which is requested
by the Borrower, reasonably acceptable to the Administrative Agent, is freely
transferable into Dollars and that all the Lenders have the capability to fund,
as determined by the Administrative Agent based on discussions with each of the
Lenders.

“Material Adverse Effect” means a material adverse effect on: (i) the business
operations, affairs, financial condition, assets or properties of the Borrower
and its Subsidiaries taken as a whole; (ii) the ability of the Borrower to
perform its obligations under this Agreement or any Loan Document; or (iii) the
legality, validity or enforceability of this Agreement or any Loan Document.

“Maturity Date” means November 8, 2022. By written notice sent to the
Administrative Agent and the Lenders, the Borrower may request that the then
effective Maturity Date (the “Current Maturity Date”) be extended to a date one
year from the then Current Maturity Date (an “Extension Request”). An Extension
Request may be delivered by the Borrower to the Administrative Agent and the
Lenders at any time prior to the date which is 90 days prior to the then Current
Maturity Date when no Default exists. Within 45 days of the receipt by the
Lenders of an Extension Request, each Lender shall provide the Administrative
Agent and the Borrower with a written consent to, or a rejection of, the
Borrower’s Extension Request. The decision whether to accept or reject an
Extension Request shall be made by each Lender in its sole discretion based on
such information as it may deem necessary and no Lender shall have any
obligation to agree to any extension of the then Current Maturity Date. The
failure of a Lender to respond to any Extension Request within such 45-day
period shall be deemed a rejection of such request. If all the Lenders consent
to an Extension Request, the Maturity Date shall be the date one year from the
then Current Maturity Date as specified in a notice from the Administrative
Agent. If Lenders holding 50% or less of the Revolving Exposures and unused
Commitments reject an Extension Request (the “Rejecting Lenders”), then the
Borrower may take one of the following actions on or before the then Current
Maturity Date: (i) by written notice to each Rejecting Lender and the
Administrative Agent, terminate the Commitment of each Rejecting Lender if
simultaneously with such termination the Borrower pays to each Rejecting Lender
all amounts owed by the Borrower to such Rejecting Lender hereunder or
(ii) treat such Rejecting Lender as a Non-consenting Lender under
Section 2.19(b). If the Borrower consummates either of the foregoing actions on
or before the then Current Maturity Date, then the Maturity Date shall be the
date one year from the then Current Maturity Date as specified in a notice from
the Administrative Agent.

“Maximum Rate” has the meaning assigned to such term in Section 8.12(a).

“Mexican Pesos” means the lawful currency of Mexico.

“Mexican Peso Negotiated Rate” means, with respect to any Interest Period, a
rate per annum established by JPMorgan Chase Bank, N.A. in its sole and absolute
discretion, as last quoted to Borrower no later than 11:00 a.m., London time,
three Business Days prior to the disbursement or renewal of such Loan
denominated in Mexican Pesos; provided that, notwithstanding the foregoing, in
no event shall the Mexican Peso Negotiated Rate be based on the Prime Rate.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 14



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized rating agency.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Worth” has the meaning assigned to such term in clause (g) of Article VI.

“New Lender” has the meaning assigned to such term in Section 2.20(a).

“Non-Quoted Currency” means each of Mexican Pesos and Canadian Dollars.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Original Currency” has the meaning assigned to such term in Section 8.16.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Currency” has the meaning assigned to such term in Section 8.16.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Outstanding Credit” means an amount equal to the sum of the total Revolving
Exposures plus the aggregate Dollar Equivalent principal amount of outstanding
Competitive Loans.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 15



--------------------------------------------------------------------------------

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Fixed Rate borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant” has the meaning set forth in Section 8.04(c).

“Participant Register” has the meaning set forth in Section 8.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Securitization Transaction” means any transaction or series of
transactions structured as true sales pursuant to which the Borrower or any of
its Subsidiaries may sell, convey or otherwise transfer to a Receivable Entity
(in the case of a transfer by the Borrower or any of its Subsidiaries) and any
other Person (in the case of a transfer by a Receivable Entity) any accounts
receivable (whether now existing or arising in the future but excluding trade
accounts receivable which are assigned by a Borrower to purchasers pursuant to
supply chain accounts purchase agreements) of the Borrower or any of its
Subsidiaries (and any assets related thereto including, without limitation, all
collateral securing such accounts receivable, all contracts and all guarantees
or other obligations in respect of such accounts receivables and proceeds of
such accounts receivable). As used in this definition, the term “Receivable
Entity” means a bankruptcy remote single purposes entity that is a Subsidiary of
the Borrower or another Person in which the Borrower or any Subsidiary of the
Borrower makes an investment and that is established for the sole purpose of
purchasing accounts receivable from the Borrower and its Subsidiaries in
transactions structured as true sales.

“Person” means an individual, a corporation, a partnership, a limited liability
company, an unincorporated association, a trust or any other entity or
organization, including, but not limited to, a government or political
subdivision or an agency or instrumentality thereof.

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by the Borrower or any member of the
Controlled Group for employees of any member of the Controlled Group or
(ii) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made
contributions.

“Platform” means Intralinks or a substantially similar electronic transmission
system.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 16



--------------------------------------------------------------------------------

“Quotation Day” means, with respect to any Fixed Rate Borrowing for any Interest
Period, (a) if the currency is British Pounds Sterling or Canadian Dollars, the
first day of such Interest Period, (b) if the currency is Euro, two TARGET2 days
before the first day of such Interest Period, (c) for any other currency, two
Business Days prior to the commencement of such Interest Period, unless, in each
case, market practice differs in the relevant market where the Fixed Rate for
such currency is to be determined, in which case the Quotation Day will be
determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days).

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Reference Banks” means, in relation to Loans denominated in any Major Currency
such banks that have consented to act as a reference bank as may be appointed by
the Administrative Agent in consultation with the Borrower.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the Specified Time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period:

(a) in relation to Loans denominated in Euros, as the rate which the relevant
Reference Bank assesses to be the rate at which Euro interbank term deposits in
euros and for the relevant period are offered for spot value (T+2) by one prime
bank to another prime bank within the EMU zone;

(b) in relation to Loans in Canadian Dollars, as the rate at which the relevant
Reference Bank is willing to extend credit by the purchase of bankers’
acceptances which have been accepted by banks which are for the time being
customarily regarded as being of appropriate credit standing for such purpose
with a term to maturity equal to the relevant Interest Period; and

(c) in relation to Loans in any currency other than Euros or Canadian Dollars,
as the rate at which the relevant Reference Bank could borrow funds in the
London interbank market in the relevant currency and for the relevant period,
were it to do so by asking for and then accepting interbank offers in reasonable
market size in that currency and for that period.

“Register” has the meaning set forth in Section 8.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Rentals” means all fixed rents payable by the lessee for the applicable period
exclusive of any amounts required to be paid on account of maintenance, repairs,
insurance, taxes, and similar charges. The term “Rentals” shall not include
Rentals payable under leases between the Borrower and any Subsidiary or between
any Subsidiaries.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 17



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments representing more than 50% of the sum of the total Revolving
Exposures and unused Commitments at such time; provided that, for purposes of
declaring the Loans to be due and payable pursuant to Article VI, and for all
purposes after the Loans become due and payable pursuant to Article VI or the
Commitments expire or terminate, then (i) as to each Lender, clause (a) of the
definition of Swingline Exposure shall only be applicable for purposes of
determining its Revolving Exposure to the extent such Lender shall have funded
its participation in the outstanding Swingline Loans and (ii) the outstanding
Competitive Loans of the Lenders shall be included in their respective Revolving
Exposures in determining the Required Lenders.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding Dollar Equivalent principal amount of such Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw–Hill, Inc.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom, or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.

“Screen Rate” means the LIBO Screen Rate and the CDOR Screen Rate collectively
and individually as the context may require.

“Secured Debt” shall mean all (a) Funded Debt, Short-Term Debt and other
Indebtedness secured by a mortgage, security interest, pledge, or other lien on
property or assets or by any title retention agreement, (b) all Funded Debt in
respect of Capitalized Leases, and (c) the aggregate amount of uncollected
accounts receivable of the Borrower subject at such time to a sale of
receivables (or similar transaction, including any Permitted Securitization
Transaction) regardless of whether such transaction is effected in a manner that
would not be reflected on the balance sheet of the Borrower in accordance with
GAAP.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 18



--------------------------------------------------------------------------------

“Set Rate” means, with respect to any Competitive Loan (other than a Variable
Rate Competitive Loan), the fixed rate of interest per annum specified by the
Lender making such Competitive Loan in its related Competitive Bid. “Set Rate”
when used in reference to any Loan or Borrowing, refers to whether such Loan, or
the Loans comprising such Borrowing, are bearing interest at a rate determined
by reference to a Set Rate.

“Short–Term Debt” means (i) Indebtedness of the Borrower and its Subsidiaries
for money borrowed from banks, trust companies and others having a maturity of
no more than one year from the date of origin and not extendable or renewable at
the option of the obligor, excluding however, to the extent included, the
aggregate undrawn amount of all letters of credit issued for the account of the
Borrower or any Subsidiary; and (ii) guaranties which constitute Indebtedness
but not Funded Debt.

“Specified Time” means (i) in relation to a Loan in Canadian Dollars, as of
11:00 a.m. Toronto, Ontario time; and (ii) in relation to a Loan in a LIBOR
Quoted Currency, as of 11:00 a.m., London time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D.

“Subsidiary” means any corporation, partnership, or other business entity, 80%
or more of the outstanding stock of which, or ownership interest in, is owned by
the Borrower, a Subsidiary, the Borrower and one or more other Subsidiaries or
another Subsidiary together with one or more other Subsidiaries (except
directors qualifying shares, if any), except that the term “Subsidiary” shall
not include any Unrestricted Subsidiary.

“Swingline Exposure” means, at any time, the aggregate Dollar Equivalent
principal amount of all Swingline Loans outstanding at such time. The Swingline
Exposure of any Lender (including the Swingline Lender) at any time shall be the
sum of (a) its Applicable Percentage of the total Swingline Exposure at such
time (excluding any Swingline Loans made by such Lender in its capacity as a
Swingline Lender that are included with respect to such Swingline Lender by
clause (b) below) and (b) the aggregate principal amount of all Swingline Loans
made by such Lender as a Swingline Lender outstanding at such time (less the
amount of participations funded by the other Lenders in such Swingline Loans).

“Swingline Lender” means JPMorgan Chase Bank, N.A. in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a loan made pursuant to Section 2.05.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 19



--------------------------------------------------------------------------------

“Swiss Francs” means the lawful currency of Switzerland.

“Synthetic Lease Obligation” means the obligation to pay rent or other payment
amounts under a lease of (or other indebtedness arrangements conveying the right
to use) real or personal property which may be classified and accounted for as
an operating lease or off–balance sheet liability for accounting purposes but as
a secured or unsecured loan for tax purposes under the Code.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system reasonably determined by the Administrative
Agent to be a suitable replacement) for the settlement of payments in euro.

“Tax Returns” has the meaning assigned in Section 3.09.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Lender” has the meaning assigned in Section 2.20(b).

“Total Capital” means the sum of Total Indebtedness and stockholders’ equity of
the Borrower and its Subsidiaries determined on a consolidated basis, without
duplication, in accordance with GAAP.

“Total Indebtedness” means the sum of (a) the aggregate amount of Indebtedness
of the Borrower and its Subsidiaries at any given time minus (b), to the extent
included is such Indebtedness, the aggregate undrawn amount of all letters of
credit issued for the account of the Borrower or any Subsidiary.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Fixed Rate, the Alternate Base Rate, the Federal
Funds Effective Rate, the Set Rate or the Variable Rate.

“UCP” means the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 600, as the same
may be amended from time to time.

“Unrestricted Subsidiary” means (i) any corporation partnership or other
business entity that is owned in part by the Borrower, by Subsidiaries and/or by
any other Unrestricted Subsidiaries and does not fall within the definition of
“Subsidiary” and (ii) any Subsidiary which the Borrower may designate as an
Unrestricted Subsidiary by at least five days’ notice to the Administrative
Agent; provided, however, that the Borrower may make such designation only if
the Borrower, both immediately before and immediately after the delivery of such
designation to the Administrative Agent, would have been entitled to create
other Funded Debt under Section 5.12 hereof. As of the Effective Date, the
following are Unrestricted Subsidiaries under

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 20



--------------------------------------------------------------------------------

clause (i) of this definition: Taizhou Intes-Leggett & Platt Special Textile
Co., Ltd.; Pullmaflex Southern Africa (Proprietary) Limited; Pointe Lookout,
L.P.; Webb City Apartments, L.P.; Raymond James Missouri Tax Credit Fund III
L.L.C.; Raymond James Missouri Tax Credit Fund IV L.L.C.; Church Corporate Park
Owner’s, LLC; Trio Line Polska Sp z.o.o.; and TL PL Sp z.o.o. As of the
Effective Date, no Unrestricted Subsidiaries have been designated under
clause (ii) of this definition and the Borrower may not designate any Subsidiary
as an Unrestricted Subsidiary under clause (ii) of this definition if, after
giving effect to such designation, the total assets of subsidiaries so
designated would exceed 20% of Consolidated Total Assets. No Unrestricted
Subsidiary as such shall be subject to any of the provisions of this Agreement.
In addition, the Borrower shall not consolidate or partially consolidate any
Unrestricted Subsidiary for purposes of this Agreement notwithstanding GAAP.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Variable Rate” means, with respect to any Competitive Loan (other than a Set
Rate Competitive Loan), the variable rate of interest per annum specified by the
Lender making such Competitive Loan in its related Competitive Bid, which may be
expressed as a variable rate, plus or minus an applicable margin. “Variable
Rate” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to a Variable Rate. No Variable Rate Borrowing may be
established with respect to any Major Currency other than Dollars.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Types, Facility and Currencies of Loans. Loans and Borrowings
hereunder are distinguished and referred to herein by Type (i.e., ABR, Fixed
Rate, Federal Funds Effective Rate, Set Rate or Variable Rate), by the Major
Currency in which it is denominated and by the facility provided herein under
which such Loan or Borrowing is made (i.e., under Section 2.01 and thus a
“Revolving Loan” or “Revolving Borrowing”, under Section 2.04 and thus a
“Competitive Loan” or “Competitive Borrowing” or made under Section 2.05 and
thus a “Swingline Loan” or “Swingline Borrowing”) or by any one or more of the
foregoing.

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 21



--------------------------------------------------------------------------------

“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary at
“fair value”, as defined therein.

Section 1.05 Conversion of Foreign Currencies.

(a) Dollar Equivalents. The Administrative Agent shall determine the Dollar
Equivalent of any amount when required or permitted hereby, and a determination
thereof by the Administrative Agent shall be conclusive absent manifest error.
The Administrative Agent may, but shall not be obligated to, rely on any
determination by the Borrower. The Administrative Agent may determine or
redetermine the Dollar Equivalent of any amount on any date either in its own
discretion or upon the request of the Borrower or any Lender, including without
limitation, the Dollar Equivalent of any Loan or Letter of Credit made or issued
in a Major Currency other than Dollars.

(b) Rounding–Off. The Administrative Agent may set up appropriate rounding–off
mechanisms or otherwise round–off amounts hereunder to the nearest higher or
lower amount in whole Dollars, whole Euros or whole units of any other Major
Currency or whole cents or other sub unit of a Major Currency to ensure amounts
owing by any party hereunder or that otherwise need to be calculated or
converted hereunder are expressed in whole units of the applicable Major
Currency or in whole sub units of the applicable Major Currency, as may be
necessary or appropriate.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 22



--------------------------------------------------------------------------------

ARTICLE II.

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make advances to the Borrower in the Major Currency
requested from time to time during the Revolving Availability Period in an
aggregate principal amount that will not result in: (a) such Lender’s Revolving
Exposure exceeding such Lender’s Commitment or (b) the Outstanding Credit
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow loans under this Section 2.01.

Section 2.02 Loans and Borrowings.

(a) Loans Made Ratably. Each Revolving Loan shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Type of Loans and Borrowings. Subject to Section 2.14, each Revolving
Borrowing shall be comprised entirely of Dollar ABR Loans or Major Currency
Fixed Rate Loans as the Borrower may request in accordance herewith; provided
that all Borrowings made on the Effective Date must be made as ABR Borrowings
and no Revolving Borrowing may be denominated in any currency other than a Major
Currency. Each Swingline Loan that is denominated in a currency other than
Dollars shall be a Fixed Rate Loan and each Swingline Loan that is denominated
in Dollars shall be a Federal Funds Effective Rate Loan. Each Lender at its
option may make any Fixed Rate Loan or Set Rate Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c) Minimum Amounts. At the commencement of each Interest Period for any Fixed
Rate Revolving Borrowing, such Borrowing shall be in an aggregate amount that is
an integral Dollar Equivalent multiple of $1,000,000 and not less than
$1,000,000. At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $100,000; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
total Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is a Dollar Equivalent integral multiple of $250,000 and not less
than $250,000. Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of ten
Fixed Rate Revolving Borrowings outstanding and ten Fixed Rate Swingline
Borrowings.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 23



--------------------------------------------------------------------------------

(d) Limitation on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Fixed Rate Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.

Section 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Dollar Revolving Fixed Rate Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of the
proposed Borrowing; (b) in the case of a Revolving Fixed Rate Borrowing
denominated in a Major Currency other than Dollars, not later than 9:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing; or (c) in the case of an ABR Revolving Borrowing, not later than
12:00 noon, New York City time, on the Business Day of the proposed Borrowing.
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower. Each such telephonic and written Borrowing Request for a
Revolving Borrowing shall specify the following information in compliance with
Section 2.02:

(i) the aggregate amount of such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Fixed Rate
Borrowing;

(iv) the Major Currency in which such Borrowing is to be denominated;

(v) in the case of a Fixed Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Fixed Rate Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of seven days’
duration. If no Major Currency is specified with respect to any requested Fixed
Rate Borrowing, then the Borrower shall be deemed to have selected Dollars as
the Major Currency. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 24



--------------------------------------------------------------------------------

Section 2.04 Competitive Bid Procedure.

(a) Competitive Loans and Requests for Bids. Subject to the terms and conditions
set forth herein, from time to time during the Revolving Availability Period the
Borrower may request Competitive Bids and may (but shall not have any obligation
to) accept Competitive Bids and borrow the loans proposed thereby; provided that
the Outstanding Credit shall not exceed the total Commitments at any time. To
request Competitive Bids, the Borrower shall notify each Lender of such request
by telephone, in the case of a Set Rate Borrowing, not later than 12:00 noon,
New York City time, four Business Days before the date of the proposed Borrowing
and, in the case of a Variable Rate Borrowing, not later than 9:00 a.m., New
York City time, on the Business Day of the proposed Borrowing. Each such
telephonic Competitive Bid Request shall be confirmed promptly by hand delivery
or telecopy to the Administrative Agent and each Lender of a written Competitive
Bid Request in a form approved by the Borrower and the Administrative Agent and
signed by the Borrower. Each such telephonic and written Competitive Bid Request
shall be the same for each Lender and shall specify the following information:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Variable Rate Borrowing or a Set Rate
Borrowing;

(iv) the date, which may not extend past the Maturity Date, on which the
Competitive Loan will become fully due and payable (such date applicable to a
Competitive Loan, herein, its “Competitive Loan Maturity Date” and when
establishing such date for a Set Rate Loan, the Borrower shall select a date so
the period during which such Competitive Loan is outstanding shall be a period
contemplated by the definition of the term “Interest Period”);

(v) the Major Currency to be applicable to such Borrowing (provided that
Variable Rate Borrowings may only be denominated in Dollars); and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of paragraph (d) of this
Section.

(b) Submission of Bids. Each Lender may (but shall not have any obligation to)
make one or more Competitive Bids to the Borrower in response to a Competitive
Bid Request. Each Competitive Bid by a Lender must be in a form approved by the
Borrower and must be received by the Borrower by telecopy, in the case of a Set
Rate Competitive Borrowing, not later than 9:30 a.m., New York City time, three
Business Days before the proposed date of such Competitive Borrowing, and in the
case of a Variable Rate Borrowing, not later than 12:00 Noon, New York City
time, on the proposed date of such Competitive Borrowing. Competitive Bids that
do not conform substantially to the form approved by the Borrower may be
rejected by the Borrower, and the Borrower shall notify the applicable Lender as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount of the Competitive Loan or Loans that the Lender is willing to make and
(ii) the Competitive Bid Rate or Rates at which the Lender is prepared to make
such Loan or Loans (with such Set Rate or any applicable margin included in the
calculation of the Variable Rate, expressed as a percentage rate per annum in
the form of a decimal to no more than four decimal places).

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 25



--------------------------------------------------------------------------------

(c) Acceptance and Rejection of Bids. Subject only to the provisions of this
paragraph, the Borrower may accept or reject any Competitive Bid. The Borrower
shall notify the Administrative Agent and the Lenders by telephone, confirmed by
telecopy whether and to what extent it has decided to accept or reject each
Competitive Bid, in the case of a Fixed Rate Competitive Borrowing, not later
than 10:30 a.m., New York City time, three Business Days before the date of the
proposed Competitive Borrowing, and in the case of a Variable Rate Borrowing,
not later than 1:00 p.m., New York City time, on the proposed date of the
Competitive Borrowing; provided that (i) the failure of the Borrower to give
such notice shall be deemed to be a rejection of each Competitive Bid, (ii) the
Borrower shall not accept a Competitive Bid made at a particular Competitive Bid
Rate if the Borrower rejects a Competitive Bid made at a lower Competitive Bid
Rate, (iii) the aggregate amount of the Competitive Bids accepted by the
Borrower shall not exceed the aggregate amount of the requested Competitive
Borrowing specified in the related Competitive Bid Request, and (iv) to the
extent necessary to comply with clause (iii) above, the Borrower may accept
Competitive Bids at the same Competitive Bid Rate in part, which acceptance, in
the case of multiple Competitive Bids at such Competitive Bid Rate, shall be
made pro rata in accordance with the amount of each such Competitive Bid. A
notice given by the Borrower pursuant to this paragraph shall be irrevocable and
once notified of the acceptance of its bid under this paragraph, each successful
bidder will thereupon become bound, subject to the terms and conditions hereof,
to make the Competitive Loan in respect of which its Competitive Bid has been
accepted; provided that the obligations of such Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Competitive
Loans as required.

(d) Funding of Competitive Bid Loans. Each Lender that is bound to make a
Competitive Loan shall make such Loan on the proposed date thereof by wire
transfer of immediately available funds by 3:00 p.m., New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such
Competitive Loan available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent or by wire transfer, automated clearing house debit or
interbank transfer to such other account, accounts or Persons designated by the
Borrower in the applicable Competitive Bid Request; provided that Competitive
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted to the applicable Issuing Bank.

Section 2.05 Swingline Loans.

(a) Commitment. Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make advances to the Borrower in the applicable Major
Currency requested from time to time during the Revolving Availability Period,
in an aggregate principal amount at any time outstanding that will not result
in: (i) the aggregate Dollar Equivalent principal amount of Swingline Loans
exceeding $80,000,000, (ii) the sum of the total Revolving Exposures exceeding
the total Commitments; (iii) any Lender’s Revolving Exposure exceeding such
Lender’s Commitment and (iv) the Outstanding Credit exceeding the total
Commitments; provided that the Swingline Lender shall not be required to make a
Dollar Swingline Loan to refinance an outstanding Dollar Swingline Loan. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Swingline Loans.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 26



--------------------------------------------------------------------------------

(b) Request for Swingline Borrowings. To request a Dollar Swingline Loan, the
Borrower shall notify the Administrative Agent of such request by telephone
(confirmed by telecopy), not later than 2:00 p.m., New York City time, on the
day of a proposed Swingline Loan. To request a Swingline Loan denominated in a
Major Currency other than Dollars, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than
9:00 a.m., New York City time, three Business Days before the date of the
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day), the amount of the requested
Swingline Loan, the Major Currency with which such Swingline Loan will be
denominated and if such Swingline Loan will accrue interest at a Fixed Rate, the
Interest Period applicable thereto. The Administrative Agent will promptly
advise the Swingline Lender of any such notice received from the Borrower. The
Swingline Lender shall make each Swingline Loan available to the Borrower by
means of a credit to the general deposit account of the Borrower with the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance through the Administrative Agent to the applicable Issuing Bank) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.
With respect to the payment of any amount denominated in Euros, the Swingline
Lender shall not be liable to the Borrower or any of the Lenders in any way
whatsoever for any delay, or the consequences of any delay, in the crediting to
any account of any amount required by this Agreement to be paid by the Swingline
Lender in Euros if the Swingline Lender shall have taken all relevant steps to
achieve, on the date required by this Agreement, the payment of such amount in
Euros and in immediately available, freely transferable, cleared funds to the
account with the bank in the principal financial center in the participating
member state of the European Union which the Borrower shall have specified for
such purpose. “All relevant steps” means all such steps as may be prescribed
from time to time by the regulations or operating procedures of such clearing or
settlement system as the Swingline Lender may from time to time determine for
the purpose of clearing and settling payments of Euros.

(c) Lender Participation in Swingline Loans. The Swingline Lender may by written
notice given to the Administrative Agent not later than 10:00 a.m., New York
City time, on any Business Day require the Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans then outstanding.
Such notice shall specify the aggregate amount of Swingline Loans in which
Lenders will participate and the Major Currency in which such Swingline Loans
are denominated. Promptly upon receipt of notice under this paragraph, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Applicable Percentage of the amount of such Swingline Loan
or Loans. Each Lender hereby absolutely and unconditionally agrees, three
Business Days after the date of receipt of such notice with respect to Swingline
Loans denominated in a Major Currency other than Dollars and on the date of the
receipt of such notice with respect to Swingline Loans denominated in Dollars,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of the amount of the applicable Major
Currency Swingline Loan or Loans in the currency in which such Loan or Loans is
denominated. Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 27



--------------------------------------------------------------------------------

pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of the applicable currency in immediately available
funds, in the same manner as provided in Section 2.07 with respect to Loans made
by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender and shall be made by the Borrower in the currency in
which such Loan is denominated. Any amounts received by the Swingline Lender
from the Borrower (or other party on behalf of the Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

Section 2.06 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of letters of credit for its own account or the account
of one of its Subsidiaries, in a form reasonably acceptable to the Borrower and
the Administrative Agent and the applicable Issuing Bank, at any time and from
time to time during the Revolving Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, any Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Notwithstanding anything herein to the contrary, the
Issuing Bank shall have no obligation hereunder to issue, and shall not issue,
any Letter of Credit the proceeds of which would be made available to any Person
(i) to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 28



--------------------------------------------------------------------------------

extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the Major Currency in which such Letter of Credit is to
be issued, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension: (i) (x) the aggregate undrawn
amount of all outstanding Letters of Credit issued by the Issuing Bank at such
time plus (y) the aggregate amount of all LC Disbursements made by the Issuing
Bank that have not yet been reimbursed by or on behalf of the Borrower at such
time shall not exceed its Letter of Credit Commitment, (ii) the total Revolving
Exposures shall not exceed the total Commitments; (iii) no Lender’s Revolving
Exposures shall exceed such Lender’s Commitment; (iv) the Outstanding Credit
shall not exceed the total Commitments; and (v) the LC Exposure shall not exceed
$250,000,000; provided, however, that without limiting the foregoing and without
affecting the limitations contained herein, it is understood and agreed that the
Borrower may from time to time request that an Issuing Bank issue Letters of
Credit in excess of its individual Letter of Credit Commitment in effect at the
time of such request. Any Letter of Credit so issued by an Issuing Bank in
excess of its individual Letter of Credit Commitment then in effect shall
nonetheless constitute a Letter of Credit for all purposes of this Agreement,
and shall not affect the Letter of Credit Commitment of any other Issuing Bank,
subject to the limitations on the aggregate LC Exposure set forth in clause
(v) of this Section 2.06(b). The Borrower may, at any time and from time to
time, reduce the Letter of Credit Commitment of any Issuing Bank with the
consent of such Issuing Bank; provided that the Borrower shall not reduce the
Letter of Credit Commitment of any Issuing Bank if, after giving effect of such
reduction, the conditions set forth in clauses (i) through (iv) above shall not
be satisfied.

(c) Expiration Date; Cash Collateralization. Each Letter of Credit shall expire
at or prior to the close of business on the earlier of (i) the date up to
twenty-four months after the date of the issuance of such Letter of Credit (or,
in the case of any renewal or extension thereof, up to twenty-four months after
such renewal or extension) (provided that any Letter of Credit may provide for
the renewal thereof for additional up to twenty-four month periods not to extend
past the date in clause (ii) below) and (ii) the date five Business Days prior
to the Maturity Date; provided that the expiration date of a Letter of Credit
may extend beyond the date referenced in clause (ii) above if the Borrower has
on the date of its issuance: (A) posted cash collateral to the Administrative
Agent in an amount in the applicable currency in which the related Letter of
Credit is issued and in immediate available funds equal to the amount of the
related LC Exposure plus any accrued and unpaid interest thereon (any cash
collateral provided to secure any LC Exposure is herein referred to as the “Cash
Collateral”) in accordance with Section 2.06(i), (B) delivered a backstop Letter
of Credit to the Administrative Agent in such amount or (C) otherwise entered
into alternative arrangement with respect to securing the LC Exposure applicable
to such Letter of Credit, in each case of clause (A), (B) and (C) preceding on
terms reasonably satisfactory to the Administrative Agent. If the Borrower is
required to provide Cash Collateral pursuant to the provisions of this
paragraph (c) with respect to a Letter of Credit, such Cash Collateral (to the
extent not applied by the Administrative Agent to reimburse the Issuing Bank as
provided in Section 2.06(i)) shall be returned to the Borrower after the expiry
date applicable to such Letter of Credit (as such date may be extended by any
period required by Rule 3.14 of ISP).

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 29



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof and on the date hereof with
respect to Letters of Credit listed on Schedule 1.01 hereto) and without any
further action on the part of the applicable Issuing Bank or the Lenders, the
Issuing Bank that issued the Letter of Credit hereby grants to each Lender, and
each Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing and with respect to each Letter of Credit, each
Lender hereby absolutely and unconditionally agrees to pay in Dollars and
immediately available funds to the Administrative Agent, for the account of the
applicable Issuing Bank, such Lender’s Applicable Percentage of the Dollar
Equivalent amount of each LC Disbursement made by the applicable Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount in the applicable currency in which
such Letter of Credit is issued the amount of such LC Disbursement not later
than 12:00 noon, New York City time, on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 10:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
12:00 noon, New York City time, on (i) the Business Day that the Borrower
receives such notice, if such notice is received prior to 10:00 a.m., New York
City time, on the day of receipt, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Sections 2.03, 2.04 or 2.05, as applicable, that such payment be financed
with a Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Borrowing. If the Borrower fails to make such payment when due,
the Administrative Agent shall notify each Lender of the applicable
LC Disbursement, the payment then due from the Borrower in respect thereof and
such Lender’s Applicable Percentage of the Dollar Equivalent amount thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent in Dollars its Applicable Percentage of the Dollar
Equivalent amount of such payment then due from the Borrower, in the same manner
as provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 30



--------------------------------------------------------------------------------

Agent of any payment from the Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the applicable Issuing Bank, then to such Lenders and the
applicable Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse the Issuing Bank for any
LC Disbursement (other than the funding of Borrowings as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement. To the extent that Lenders have made payments
pursuant to this paragraph to reimburse an Issuing Bank in respect to an LC
Disbursement, then all payments by the Borrower thereafter with respect to its
reimbursement obligations relating to such LC Disbursement shall be in Dollars
and in the Dollar Equivalent amount thereof.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of: (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse an Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the applicable Issuing Bank’s gross
negligence or willful misconduct.

(g) Disbursement Procedures. An Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The applicable Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the applicable Issuing Bank and the Lenders with respect to any such
LC Disbursement.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 31



--------------------------------------------------------------------------------

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(e) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse an Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i) Cash Collateralization Upon an Event of Default. If any Event of Default
shall occur and be continuing, the Administrative Agent or the Required Lenders
(or, if the maturity of the Loans has been accelerated, Lenders with LC Exposure
representing more than 50% of the total LC Exposure) may demand the deposit of
Cash Collateral pursuant to this paragraph in an amount in the currencies in
which the related Letters of Credit are issued and in immediate available funds
equal to the amount of the LC Exposure as of such date plus any accrued and
unpaid interest thereon. Cash Collateral provided by the Borrower shall be
deposited in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders. Each deposit of Cash
Collateral shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, deposits of Cash Collateral shall not bear interest. Interest
or profits, if any, on such investments shall accumulate in such account. Moneys
in such account shall be applied by the Administrative Agent to reimburse the
Issuing Banks for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time. If
the Borrower is required to provide Cash Collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

(j) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an existing Letter of Credit), the
rules of the ISP shall apply to each standby Letter of Credit and the rules of
the UCP shall apply to each commercial Letter of Credit.

(k) Replacement of the Issuing Bank. (i) The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 32



--------------------------------------------------------------------------------

(x) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (y) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(ii) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower and the Lenders, in
which case, such Issuing Bank shall be replaced in accordance with
Section 2.06(k)(i) above.

(l) Addition of an Issuing Bank. A Lender (or an entity that concurrently
becomes a Lender in accordance with the terms of this Agreement) with a Letter
of Credit Commitment may be added as an Issuing Bank at any time by written
agreement between the Borrower and the prospective Issuing Bank, provided, that
the aggregate LC Exposure shall not exceed $250,000,000. From and after the
effective date of any such addition, (x) the new Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (y) references herein to the term
“Issuing Bank” shall be deemed to refer to such additional Issuing Bank, or to
such additional and all previous Issuing Banks, as the context requires.

Section 2.07 Funding of Borrowings.

(a) By the Lenders. Each Lender shall make each Revolving Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 2:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders
and in the Major Currency requested. The Administrative Agent will make such
Revolving Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent or by wire transfer, automated clearing house debit or
interbank transfer to such other account, accounts or Persons designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

(b) Borrowings Assumed Made. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed time of any Revolving Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Revolving Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 33



--------------------------------------------------------------------------------

each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

Section 2.08 Interest Elections.

(a) Interest Options. Each Revolving Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Fixed Rate
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Fixed Rate
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Competitive Borrowings or Dollar Swingline
Borrowings, which may not be converted or continued.

(b) Interest Election Request. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

(c) Contents of Election Request. Each telephonic and written Interest Election
Request shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Fixed Rate
Borrowing; and

(iv) if the resulting Borrowing is a Fixed Rate Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 34



--------------------------------------------------------------------------------

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing. If any such Interest Election Request
requests a Fixed Rate Borrowing but does not specify an Interest Period, then
the Borrower shall be deemed to have selected an Interest Period of seven days’
duration. If the Borrower fails to deliver a timely Interest Election Request
with respect to a Fixed Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing or if such Borrowing is a Fixed Rate Borrowing, continued as a Fixed
Rate Borrowing with an Interest Period of seven days’ duration.

(d) Limitations on Interest Election Requests. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Fixed Rate Borrowing (except
Fixed Rate Borrowings denominated in any Major Currency other than Dollars may
be continued as Fixed Rate Borrowings with Interest Periods of seven days’
duration) and (ii) unless repaid, each Dollar denominated Fixed Rate Borrowing
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto. A Borrowing denominated in one Major Currency may not be
converted into another Major Currency.

Section 2.09 Termination and Reduction of Commitments. The Borrower may at any
time terminate, or from time to time reduce, the Commitments; provided that
unless the Borrower and the Administrative Agent otherwise agree: (i) each
reduction of the Commitments shall be in an amount that is an integral multiple
of $5,000,000 and not less than $5,000,000; (ii) the Borrower shall not
terminate or reduce the Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.11, the sum of the
Outstanding Credit would exceed the total Commitments; and (iii) the Borrower
shall not terminate or reduce the Commitments if, after giving effect to any
concurrent termination or reduction of the commitment of the Swingline Lender to
make Swingline Loans, such commitment of the Swingline Lender would equal or
exceed the total Commitments. The Borrower may at any time terminate, or from
time to time reduce, the commitment of the Swingline Lender to make Swingline
Loans; provided that (i) each reduction of such commitment shall be in an amount
that is an integral multiple of $1,000,000 and not less than $1,000,000 and
(ii) the Borrower shall not terminate or reduce such commitment if, after giving
effect to any concurrent prepayment of the Swingline Loans, the aggregate
Swingline Exposure would exceed the such commitment. The Borrower shall notify
the Administrative Agent of any election to terminate or reduce the Commitments
or the commitment of the Swingline Lender under this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
and the commitment of the Swingline Lender delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments and
the commitment of the Swingline Lender shall be permanent.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 35



--------------------------------------------------------------------------------

Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Applicable Percentages; provided that if no
Loans and no LC Disbursements are at the time outstanding, the Borrower shall
have the right to allocate the amount of the reduction of the Commitments to one
or more Lenders as it shall determine in its discretion. Any termination of the
Commitments (under the terms of this Section or pursuant to Article VI) shall
automatically terminate the commitment of the Swingline Lender to make Swingline
Loans.

Section 2.10 Repayment of Loans; Evidence of Debt.

(a) Promise to Repay. The Borrower hereby unconditionally promises to pay (i) to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Revolving Loan of such Lender on the Maturity Date,
(ii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan that is not denominated in Dollars on the Maturity Date in the applicable
Major Currency, (iii) to the Swingline Lender the then unpaid principal amount
of each Dollar Swingline Loan on the earlier of the Maturity Date and the first
date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least two Business Days after such Swingline Loan is
made (provided that on each date that a Revolving Borrowing or a Dollar
Competitive Borrowing is made, the Borrower shall repay all Dollar Swingline
Loans then outstanding) and (iv) with respect to each Competitive Borrowing, to
the Administrative Agent for the account of each applicable Lender that has made
the applicable Competitive Borrowing, the then unpaid principal amount of such
Competitive Borrowing on it Competitive Loan Maturity Date.

(b) Lender Records. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

(c) Administrative Agent Records. The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Type thereof and the Interest Period applicable thereto and Major Currency
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

(d) Records Prima Facie Evidence. The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

(e) Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Borrower and the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 8.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 36



--------------------------------------------------------------------------------

Section 2.11 Prepayment of Loans.

(a) Optional Prepayment. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing (other than Borrowings in Mexican Pesos) in
whole or in part, subject to the requirements of this Section.

(b) Mandatory Prepayment; Mark to Market of Major Currencies. As of the date of
the delivery of each compliance certificate under Section 5.03(c) and as of the
date of each Borrowing and each issuance of a Letter of Credit, the Borrower
shall calculate the Dollar Equivalent amount of the Revolving Exposures and, if
applicable, the Dollar Equivalent amount of each Competitive Loan. The
Administrative Agent may also at any time and from time to time calculate the
Dollar Equivalent amount of the Revolving Exposures and the Competitive Loans.
The Administrative Agent shall give the Borrower written notice of any such
calculation. If as a result of any such calculation by the Borrower or by the
Administrative Agent or if as of any other date:

(i) the Outstanding Credit exceeds the total Commitments then within five
(5) Business Days after the date of such calculation (or in the case of the
calculation by the Administrative Agent, after the written notice is given to
the Borrower), the Borrower shall prepay Borrowings in an aggregate amount equal
to such excess, with such amount so paid to be applied to the Loans in the
following order, until each is paid in full: Dollar Swingline Loans, ABR Loans,
Variable Rate Loans, Fixed Rate Loans and Set Rate Loans; or

(ii) the Swingline Exposures exceeds the total commitments of the Swingline
Lender to make Swingline Loans, then within five (5) Business Days after the
date of such calculation (or in the case of the calculation by the
Administrative Agent, after the written notice is given to the Borrower), the
Borrower shall prepay the applicable Swingline Borrowings in an aggregate amount
equal to such excess.

(c) Selection of Borrowings to be Prepaid. Prior to any optional or mandatory
prepayment of Borrowings hereunder, the Borrower shall select the Borrowing or
Borrowings to be prepaid and shall specify such selection in the notice of such
prepayment pursuant to paragraph (d) of this Section.

(d) Notice of Prepayment. The Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Fixed Rate Borrowing or Set Rate Borrowing, not later than 12:00
noon, New York City time, three Business Days before the date of prepayment, and
(ii) in the case of prepayment of an ABR Borrowing, any Dollar Swingline
Borrowings or any Variable Rate Borrowing, not later than 12:00 noon, New York
City time, on the Business Day of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 37



--------------------------------------------------------------------------------

calculation of the amount of such prepayment; provided that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
(other than a notice relating solely to Swingline Loans), the Administrative
Agent shall advise the Lenders (or with respect to Competitive Borrowings, the
applicable Lenders) of the contents thereof. Each partial prepayment of any
Borrowing (other than a Competitive Borrowing) shall be in an amount that would
be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

Section 2.12 Fees.

(a) Facility Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a facility fee, which shall accrue at the Applicable
Rate on the average daily amount of the Commitment of such Lender during the
period from and including Effective Date to but excluding the date on which such
Commitment terminates; provided that, if such Lender continues to hold any
Outstanding Credit after its Commitment terminates, then such facility fee shall
continue to accrue on the daily amount of such Lender’s Outstanding Credit from
and including the date on which its Commitments terminates to but excluding the
date on which such Lender ceases to hold any Outstanding Credit. Accrued
facility fees shall be payable in arrears on the date which is thirty days
following the last day of each March, June, September and December of each year
and on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any facility fees accruing
after the date on which the Commitments terminate shall be payable on demand.
All facility fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate as interest on Fixed Rate Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure. Participation fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the thirtieth day following such last
day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within thirty days
after demand. All participation fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The Borrower agrees to pay to each
Issuing Bank the following fees applicable to the Letters of Credit issued by
such Issuing Bank: (i) a drawing fee equal to $100 upon each drawing made

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 38



--------------------------------------------------------------------------------

under such Letters of Credit on the date of such drawing; (ii) an issuance fee
equal to $300 upon each issuance of each such Letter of Credit payable on the
date of issuance; (iii) a renewal fee of $100 upon each renewal of each such
Letter of Credit payable prior to the renewal of such Letter of Credit; and
(iv) a fronting fee of 0.125% per annum (or such lower amount as may be agreed
upon by the Borrower and the applicable Issuing Bank) on the face amount of each
Letter of Credit, which shall be payable quarterly in arrears to such Issuing
Bank for its own account on the same date as the participation fee is payable
hereunder unless otherwise agreed with the applicable Issuing Bank.

(c) Agent Fees. The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in Dollars and in immediately available funds, to the Administrative Agent (or
to the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of facility fees and participation fees, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances.

Section 2.13 Interest.

(a) ABR Borrowings. The Loans comprising each ABR Borrowing shall bear interest
at the Alternate Base Rate.

(b) Fixed Rate Borrowings. The Loans comprising each Fixed Rate Borrowing
(including each Swingline Loan denominated in a currency other than Dollars but
excluding each Dollar Swingline Loan) shall bear interest at the Adjusted Fixed
Rate for the Interest Period and Major Currency in effect for such Borrowing
plus the Applicable Rate.

(c) Dollar Swingline Loans. Dollar Swingline Loans shall bear interest each day
at a rate per annum equal to the Federal Funds Effective Rate in effect on such
day plus 0.50%.

(d) Competitive Loans. The Loans comprising each Competitive Borrowing shall
bear interest at the applicable Competitive Bid Rate accepted for such Borrowing
in accordance with the provisions of Section 2.04.

(e) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Revolving Loans as provided in paragraph (a) of
this Section.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 39



--------------------------------------------------------------------------------

(f) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that: (i) interest accrued pursuant to paragraph (e) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan or a
non–Dollar denominated Swingline Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Fixed Rate Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion. Interest on Loans shall be paid in the Major
Currency of the applicable Loan.

(g) Computation of Interest. All interest hereunder shall be computed on the
basis of a year of 360 days, except that (i) interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate and (ii) interest on any Loan denominated in British Pounds Sterling
or Canadian Dollars, shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Fixed Rate or Federal Funds Effective Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

Section 2.14 Market Disruption; Unavailability, Illegality, Alternate Rate of
Interest.

(a) Market Disruption. If at the time that the Administrative Agent shall seek
to determine the relevant Screen Rate on the Quotation Day for any Interest
Period for a Fixed Rate Borrowing the applicable Screen Rate shall not be
available for such Interest Period and/or for the applicable currency with
respect to such Fixed Rate Borrowing for any reason and the Administrative Agent
shall determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the applicable Reference Bank Rate shall be the Fixed Rate for such Interest
Period for such Fixed Rate Borrowing; provided that if any Reference Bank Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement; provided, further, however, that if less than two Reference
Banks shall supply a rate to the Administrative Agent for purposes of
determining the Fixed Rate for such Fixed Rate Borrowing, (i) if such Borrowing
shall be requested in Dollars, then such Borrowing shall be made as an ABR
Borrowing at the Alternate Base Rate and (ii) if such Borrowing shall be
requested in any non-Dollar Currency, the Fixed Rate shall be equal to the cost
to each Lender to fund its pro rata share of such Fixed Rate Borrowing (from
whatever source and using whatever methodologies as such Lender may select in
its reasonable discretion); such rate, the “CF Rate”).

(b) Unavailability. If prior to the commencement of any Interest Period for a
Fixed Rate Borrowing:

(i) deposits of the applicable Major Currency in the principal amounts of the
Fixed Rate Loan comprising such Borrowing are not generally available in the
market utilized to determine the applicable Fixed Rate or

(ii) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Fixed Rate, the LIBOR rate or other Fixed
Rate, as applicable (including, without limitation, because the LIBO Screen Rate
is not available or published on a current basis) for any Major Currency for
such Interest Period; or

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 40



--------------------------------------------------------------------------------

(iii) the Administrative Agent is advised by the Required Lenders (or, with
respect to Fixed Rate Swingline Loans, the Swingline Lender) that the Fixed Rate
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Fixed Rate Borrowing shall be ineffective,
(ii) if such Borrowing is requested in Dollars, such Borrowing shall be made as
an ABR Dollar Borrowing and (iii) if such Borrowing is requested in any
non-Dollar currency, then the Fixed Rate for such Fixed Rate Borrowing shall be
at the CF Rate.

(c) Change in Legality. Notwithstanding any other provision herein, if any
Change in Law shall make it unlawful for any Lender to make or maintain any
Fixed Rate Loan or to give effect to its obligations as contemplated hereby with
respect to any Fixed Rate Loan (including, without limitation, as a result of a
restriction on a Major Currency), then, by written notice to the Borrower and to
the Administrative Agent, such Lender may:

(i) declare that the applicable Fixed Rate Loans will not thereafter be made by
such Lender hereunder, whereupon any request for such a Fixed Rate Borrowing
shall, as to such Lender only, be deemed a request for a Dollar Loan (accruing
interest as an ABR Loan, or if it is a Swingline Loan, as a Federal Funds
Effective Rate Loan) unless such declaration shall be subsequently withdrawn
(any Lender delivering such a declaration hereby agreeing to withdraw such
declaration promptly upon determining that such event of illegality no longer
exists); and

(ii) require that all outstanding Fixed Rate Loans affected by the illegality
made by it be either (A), if such Loans are Dollar Loans, converted to ABR
Revolving Loans or Dollar Swingline Loans, in which event all such Fixed Rate
Loans shall be automatically converted as of the effective date of such notice
as provided below, or (B) repaid if such Fixed Rate Loan is denominated in any
other Major Currency.

In the event any Lender shall exercise its rights under clauses (i) or
(ii) above of this paragraph (b), all payments and prepayments of principal
which would otherwise have been applied to repay the affected Fixed Rate Loans
that would have been made by such Lender or the converted Fixed Rate Loans of
such Lender shall instead be applied to repay the Loans made by such Lender in
lieu of, or resulting from the conversion of, such Fixed Rate Loans. For
purposes of this Section, a notice by any Lender shall be effective as to each
Fixed Rate Loan, if lawful, on the last day of the Interest Period currently
applicable to such Fixed Rate Loan; in all other cases such notice shall be
effective on the date of receipt.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 41



--------------------------------------------------------------------------------

(d) Unavailability of Foreign Currency Loans. Notwithstanding any other
provision herein, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Loan denominated in a currency other than Dollars or to
give effect to its obligations as contemplated hereby with respect to any such
Loan or in the event that there shall occur any material adverse change in
national or international financial, political or economic conditions or
currency exchange rates or exchange controls which would in the opinion of the
Administrative Agent make it impracticable for Loans to be denominated in a
currency other than Dollars, then, by written notice to the Borrower, the
Administrative Agent may:

(i) declare that such Loans will not thereafter be made, whereupon any request
for such a Borrowing in a currency other than Dollars shall be deemed a request
for a Dollar Borrowing unless such declaration shall be subsequently withdrawn
(the Administrative Agent agreeing to withdraw such declaration promptly upon
determining that the applicable event or condition no longer exists); and

(ii) require that all outstanding Loans so affected be repaid.

(e) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (b)(ii) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (b)(ii) have not arisen
but the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Fixed Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 8.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (d) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 2.14(e), only to the extent the LIBO Screen Rate for Dollars or other
applicable currency and such Interest Period is not available or published at
such time on a current basis), (x) any Interest Election Request that requests
the conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a Fixed Rate Borrowing shall be ineffective, (y) if any Borrowing
Request requests a Dollar Fixed Rate Revolving Borrowing, such Borrowing shall
be made as an ABR Borrowing and (z) any request by the Borrower for a
Competitive Loan shall be ineffective; provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 42



--------------------------------------------------------------------------------

Section 2.15 Increased Costs.

(a) Additional Costs. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit liquidity or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (including without limitation, any marginal,
special, emergency or supplemental reserves established by the Board or any
other reserves imposed pursuant to Regulation D of the Board) (except any such
reserve requirement reflected in the Adjusted Fixed Rate) or the Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London or other interbank
market utilized to determine the Fixed Rate or any Set Rate any other condition,
cost or expense (other than Taxes) affecting this Agreement, any Fixed Rate
Loans or any Set Rate Loans made by such Lender or any Letter of Credit or
participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Fixed Rate Loan (or of maintaining its obligation to make any such Loan) or
maintaining any Set Rate Loans or to increase the cost to such Lender, the
Issuing Bank or such other Recipient of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender, the Issuing Bank or such other Recipient hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender,
the Issuing Bank or such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, the Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Adequacy. If any Lender or any Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 43



--------------------------------------------------------------------------------

(c) Certificate. A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within thirty days
after receipt thereof.

(d) Limit on Compensation. Failure or delay on the part of any Lender or any
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 60 days prior to the date that such Lender or such
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 60–day period referred to above shall be extended to
include the period of retroactive effect thereof. If, following any demand by
any Lender or any Issuing Bank under this Section, the item for which such
demand was made is changed to reduce or eliminate the effect on the applicable
Lender or Issuing Bank, such Lender or Issuing Bank shall promptly so inform the
Borrower and equitable reduce any amounts thereafter payable by the Borrower
under this Section.

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Fixed Rate Loan other than on the last day of an Interest
Period applicable thereto or (b) the payment of any Set Rate Loan other than on
the corresponding Competitive Loan Maturity Date, then, in any such event, the
Borrower shall reimburse each applicable Lender on demand for the loss incurred
or to be incurred by such Lender in the reemployment of the funds released by
such prepayment. A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within thirty days after receipt thereof.

Section 2.17 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable withholding agent having consulted
with, or acting under the supervision of, a tax advisor of such withholding
agent, whether internal or external) requires the deduction or withholding of
any Tax from any such payment by a withholding agent, then the applicable
withholding agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 2.17) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 44



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.17, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Tax Indemnity. The Borrower shall indemnify each Recipient, within thirty
days after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or an Issuing Bank (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or an Issuing Bank, shall be conclusive absent manifest
error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 45



--------------------------------------------------------------------------------

to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN-E or IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. Federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN-E or
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed IRS Form W-8BEN-E or IRS Form W-8BEN; or

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 46



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, an executed f
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit D-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. For purposes of determining withholding Taxes imposed under
FATCA, from and after the effective date of this Agreement, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 47



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Payments.

(a) Payments. The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, New York City time), on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices designated for such
purpose by notice to the Borrower, except payments to be made directly to an
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 8.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 48



--------------------------------------------------------------------------------

the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in the Major Currency herein specified.

(b) Application of Payments. If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

(c) Sharing of Payments; Limit on Set-off. If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or participations in
LC Disbursements or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Loans and participations
in LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swingline Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in
LC Disbursements and Swingline Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Lender agrees that it will not exercise any right
of set-off or counterclaim in an amount in excess of the Loans and other
obligations owed directly to such Lender hereunder and in furtherance of the
foregoing, any Lender acquiring a participation pursuant to the foregoing
arrangements may not exercise against the Borrower rights of set–off and
counterclaim with respect to such participation.

(d) Payments Assumed Made. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as the case may be, the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the applicable Issuing Bank, as the case may be, severally agrees to repay to
the

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 49



--------------------------------------------------------------------------------

Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

Section 2.19 Mitigation Obligations; Replacement of Lenders.

(a) Mitigation Obligations. If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Sections 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of a Lender. If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.17, or if any Lender becomes a Defaulting
Lender or a Non-consenting Lender (as defined below in this section), then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 8.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or Section 2.17) and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Issuing Bank and Swingline
Lender), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in future compensation or payments
under the applicable Section. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. In the event that (i) the Borrower or
the Administrative Agent have requested the Lenders to consent to a departure or
waiver of any provisions of this Agreement or to agree to any other modification
thereto, (ii) the consent, waiver or other modification in question requires the
agreement of all Lenders and (iii) the Required Lenders have agreed to such
consent, waiver or other modification, then any Lender who does not agree to
such consent, waiver or other modification shall be deemed a “Non-consenting
Lender”. In addition, each Rejecting Lender (as defined in the definition of the
term Maturity Date) shall be a Non-consenting Lender hereunder.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 50



--------------------------------------------------------------------------------

Section 2.20 Increase of Commitments; Incremental Term Loan.

(a) Revolving Commitments. By written notice sent to the Administrative Agent
(which the Administrative Agent shall promptly distribute to the Lenders), the
Borrower may at any time and from time to time request an increase of the
aggregate amount of the Commitments by an aggregate amount equal to any integral
multiple of $5,000,000; provided that (i) no Default shall have occurred and be
continuing; (ii) the aggregate amount of the Commitments shall not have been
reduced, nor shall the Borrower have given notice of any such reduction under
Section 2.09; (iii) the sum of (A) the total amount of all Commitments after
giving effect to any such increase, plus (B) the initial principal amount of any
Incremental Term Loan, shall not exceed $1,050,000,000; and (iv) the Commitment
of a Lender shall not be increased without the consent of such Lender. If one or
more of the Lenders is not increasing its Commitment, then, with notice to the
Administrative Agent and the other Lenders, another one or more financial
institutions, each as approved by the Borrower and the Administrative Agent (a
“New Lender”), may commit to provide an amount equal to the aggregate amount of
the requested increase that will not be provided by the existing Lenders (the
“Increase Amount”); provided, that the Commitment of each New Lender shall be at
least $5,000,000. Upon receipt of notice from the Administrative Agent to the
Lenders and the Borrower that the Lenders, or sufficient Lenders and New
Lenders, have agreed to commit to an aggregate amount equal to the Increase
Amount, then: provided that no Default exists at such time or after giving
effect to the requested increase, the Borrower, the Administrative Agent and the
Lenders willing to increase their respective Commitments and the New Lenders (if
any) shall execute and deliver a supplement in the form attached hereto as
Exhibit C (the “Increased Commitment Supplement”). If all existing Lenders shall
not have provided their pro rata portion of the requested Increase Amount, the
Revolving Loans will not be held pro rata by the Lenders in accordance with the
Applicable Percentages determined hereunder. To remedy the foregoing, on the
date of the effectiveness of the Increased Commitment Supplement, the Lenders
shall make advances among themselves so that after giving effect thereto the
Revolving Loans will be held by the Lenders, pro rata in accordance with the
Applicable Percentages hereunder. The advances so made by each Lender whose
Applicable Percentage has increased as a result of the changes to the
Commitments shall be deemed to be a purchase of a corresponding amount of the
Revolving Loans of the Lender or Lenders whose Applicable Percentages have
decreased. The advances made under this Section shall be Loans of the same Type
as those previously held by the Lender or Lenders whose Applicable Percentages
have decreased unless or until the Borrower shall have selected an alternative
interest rate to apply thereto under the terms of this Agreement. All advances
made under this Section shall be made through the Administrative Agent.

(b) Incremental Term Loan. By written notice sent to the Administrative Agent
(which the Administrative Agent shall promptly distribute to the Lenders), the
Borrower may at any time and from time to time request the addition of an
incremental term loan on terms and conditions agreed to by the Borrower, the
Administrative Agent and each Term Loan Lender (the “Incremental Term Loan”);
provided that (i) no Default shall have occurred and be continuing; (ii) no
Lender shall be required to make any portion of the Incremental Term Loan

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 51



--------------------------------------------------------------------------------

without its consent; (iii) the sum of (A) the total amount of all Commitments
(after giving effect to any increase pursuant to clause (a) preceding), plus
(B) the initial principal amount of any Incremental Term Loan, shall not exceed
$1,050,000,000. To effectuate the addition of the Incremental Term Loan, the
Borrower, the Administrative Agent and each Lender or other New Lender agreeing
to provide such Incremental Term Loan (a “Term Loan Lender”), shall execute an
amendment in form and substance acceptable to the Borrower, the Administrative
Agent and each of the Term Loan Lenders (the “Incremental Term Loan Amendment”).

Section 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Suspension of Facility Fees. Facility fees shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender pursuant to
Section 2.12(a);

(b) Suspension of Voting. The Commitment, Revolving Exposure of, and the
outstanding Competitive Loans held by, such Defaulting Lender shall not be
included in determining whether all Lenders have taken or may take any action
hereunder (including any consent to any amendment. waiver or other modification
pursuant to Section 8.02 that requires the consent of all Lenders), provided
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver, or other modification requiring the consent of
such Lender or each Lender affected thereby;

(c) Participation Exposure. If any Swingline Exposure or LC Exposure exists at
the time a Lender becomes a Defaulting Lender then:

(i) Reallocation. All or any part of such Swingline Exposure and LC Exposure of
such Defaulting Lender (other than the portion of such Swingline Exposure
referred to in clause (b) of the definition of such term) shall be reallocated
among the non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only (x) to the extent that such reallocation does not, as to
any non-Defaulting Lender, cause such non-Defaulting Lenders’ Revolving Exposure
to exceed its Commitment and (y) if the conditions set forth in Section 4.02 are
satisfied at such time;

(ii) Payment and Cash Collateralization. If the reallocation described in
clause (i) above cannot, or can only partially, be effected, the Borrower shall
within one Business Day following notice by the Administrative Agent (x) first,
prepay such Swingline Exposure and (y) second, provide Cash Collateral to secure
such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.06(i) for so long as such LC Exposure is outstanding;

(iii) Suspension of Letter of Credit Fee. If the Borrower cash collateralizes
any portion of such Defaulting Lender’s LC Exposure pursuant to this
Section 2.21(c), the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
cash collateralized by the Borrower; and

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 52



--------------------------------------------------------------------------------

(iv) Issuing Banks Entitled to Fees. If any Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to Section 2.21(c), then,
without prejudice to any rights or remedies of any Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the Issuing Banks
(pro rata based on the respective LC Exposure directly held by each Issuing
Bank) until such LC Exposure is cash collateralized and/or reallocated;

(d) Suspension of Swingline Loans and Letters of Credit. So long as any Lender
is a Defaulting Lender, the Swingline Lender shall not be required to fund any
Swingline Loan and no Issuing Bank shall be required to issue, amend or increase
any Letter of Credit, unless it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding LC Exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.21(c)(i), and Swingline
Exposure related to any newly made Swingline Loan or LC Exposure related to any
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.21(c)(i) (and
Defaulting Lenders shall not participate therein); and

(e) Setoff Against Defaulting Lender. Any amount payable to such Defaulting
Lender hereunder (whether on account of principal, interest, fees or otherwise
and including any amount that would otherwise be payable to such Defaulting
Lender pursuant to Section 2.18(c) but excluding Section 2.19(b)) shall, in lieu
of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, pro rata,
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Banks or Swingline Lender hereunder, (iii) third, to the funding of any Loan or
the funding or cash collateralization of any participating interest in any
Swingline Loan or Letter of Credit in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (iv) fourth, if so determined by the
Administrative Agent and the Borrower, held in such account as cash collateral
for future funding obligations of the Defaulting Lender under this Agreement,
(v) fifth, pro rata, to the payment of any amounts owing to the Borrower or the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower or any Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement and (vi) sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if such payment is (x) a
prepayment of the principal amount of any Loans or reimbursement obligations in
respect of LC Disbursements which a Defaulting Lender has funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 4.02 are satisfied, such payment shall be applied solely to prepay
the Loans of, and reimbursement obligations owed to, all non-Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans, or reimbursement
obligations owed to, any Defaulting Lender.

(f) Bankruptcy Event. If (i) a Bankruptcy Event or a Bail-In Action with respect
to a Lender Parent shall occur following the date hereof and for so long as such
event shall continue or (ii) the Swingline Lender or the Issuing Bank has a good
faith belief that any Lender has defaulted in fulfilling its obligations under
one or more other agreements in which

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 53



--------------------------------------------------------------------------------

such Lender commits to extend credit, the Swingline Lender shall not be required
to fund any Swingline Loan and the Issuing Bank shall not be required to issue,
amend or increase any Letter of Credit, unless the Swingline Lender or the
Issuing Bank, as the case may be, shall have entered into arrangements with the
Borrower or such Lender, satisfactory to the Swingline Lender or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.

(g) Remedy of Defaulting Lender Status. In the event that the Administrative
Agent, the Borrower, the Issuing Bank and the Swingline Lender each agrees that
a Defaulting Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Revolving Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Revolving
Loans in accordance with its Applicable Percentage.

ARTICLE III.

Representations and Warranties

Borrower represents and warrants to the Lenders that:

Section 3.01 Status. The Borrower and each Subsidiary is duly organized, validly
existing and in good standing (to the extent that such concept is applicable in
the relevant jurisdiction) under the laws of the jurisdiction in which it was
organized, has the power and legal authority to own its property and to carry on
its business as now being conducted, is duly qualified to do business in every
jurisdiction in which the nature of its business or property makes such
qualification necessary and has all governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.

Section 3.02 Authority; No Conflict. The execution, delivery and performance of
this Agreement and the other Loan Documents and the consummation of the
transactions contemplated hereby and thereby, (i) are within the legal power and
authority of the Borrower, (ii) have been duly authorized by all requisite
actions, (iii) do not and will not conflict with, contravene or violate any
provision of or result in a breach of or default under, or require the waiver
(not already obtained) of any provision of, or the consent (not already given)
of any Person under the terms of the Borrower’s articles of incorporation or by
laws, or any indenture, mortgage, deed of trust, loan or credit agreement or
other agreement or instrument to which the Borrower is a party or by which it is
bound or to which any of its properties are subject, (iv) will not violate,
conflict with, give rise to any liability under, or constitute a default under
any law, regulation, order (including, without limitation, all applicable state
and federal securities laws) or any other requirement of any court, tribunal,
arbitrator, or Governmental Authority, and (v) will not result in the creation,
imposition, or acceleration of any indebtedness or tax or any mortgage, lien,
reservation, covenant, restriction, or other encumbrance of any nature upon, or
with respect to, the Borrower or any of its properties.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 54



--------------------------------------------------------------------------------

Section 3.03 Binding Effect. This Agreement constitutes, and each other Loan
Document to which the Borrower is a party when executed and delivered by each of
the other parties thereto will constitute, the legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its terms.

Section 3.04 Governmental Approval. The execution, delivery and performance of
this Agreement and the other Loan Documents and the transactions contemplated
hereby and thereby do not require any action, approval or consent of, or filing
with, any Governmental Authority.

Section 3.05 Litigation. On the Effective Date, there are no suits or
proceedings pending, or to the knowledge of the Borrower, threatened against or
affecting the Borrower or any Subsidiary which could reasonably be expected to
have a Material Adverse Effect.

Section 3.06 Compliance with ERISA. The Borrower and each member of the
Controlled Group have fulfilled their obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan and are in compliance
in all material respects with the presently applicable provisions of ERISA and
the Code, and has not incurred any liability to the PBGC or a Plan under
Title IV of ERISA. Neither the Borrower nor any member of the Controlled Group
has incurred any material withdrawal liability with respect to any Multiemployer
Plan under Title IV of ERISA, and no such material liability is expected to be
incurred.

Section 3.07 Financial Information. The audited consolidated annual financial
statements of the Borrower and its Subsidiaries for the fiscal year ended
December 31, 2016 (such annual financial statements hereinafter collectively
called the “Financial Statements”), have been prepared in accordance with GAAP
and fairly reflect the consolidated financial condition of the Borrower and its
Subsidiaries and the results of their operations as of the dates and for the
periods stated. On the Effective Date, since the date of the Financial
Statements, there has occurred no change in the business, operations, affairs,
financial condition, assets or properties of the Borrower and its Subsidiaries
which could reasonably be expected to have a Material Adverse Effect.

Section 3.08 Material Liabilities. The Borrower and its Subsidiaries have no
material liabilities, direct or contingent, except: (i) those disclosed in the
Financial Statements, and (ii) those arising in the ordinary course of business
since the date of such Financial Statements which have in the aggregate no
Material Adverse Effect.

Section 3.09 Taxes. Except where compliance with subsections (i) and (ii) below,
is being contested in good faith through appropriate proceedings or where
non–compliance, alone or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, the Borrower and its Subsidiaries: (i) have
filed all material Federal, state, local and foreign income, excise, property
and other tax returns (the “Tax Returns”) which are required to be filed by
them, and (ii) have paid all taxes due pursuant to the Tax Returns or pursuant
to any assessment received by or on behalf of the Borrower or any Subsidiary.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 55



--------------------------------------------------------------------------------

Section 3.10 Environmental Compliance. Neither the Borrower nor any Subsidiary
is subject to any Environmental Liability which, alone or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. No Hazardous
Materials have been or are being used, produced, manufactured, processed,
treated, recycled, generated, stored, disposed of, managed or otherwise handled
at, or shipped or transported to or from the Borrower’s or any of its
Subsidiaries’ properties or are otherwise present at, on, in or under the
Borrower’s or any of its Subsidiaries’ properties, except for Hazardous
Materials used, produced, manufactured, processed, treated, recycled, generated,
stored, disposed of, managed, or otherwise handled in compliance with all
applicable Environmental Requirements, except where such noncompliance, alone or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

Section 3.11 Margin Securities. Neither the Borrower nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations U or X of the Board of Governors of the Federal
Reserve System), and no part of the proceeds of any Loan will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying margin stock.

Section 3.12 Compliance with Laws. Except where compliance is being contested in
good faith through appropriate proceedings or where non–compliance, alone or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect, the Borrower and its Subsidiaries are in compliance with all applicable
laws, regulations and similar requirements of Governmental Authorities.

Section 3.13 Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

Section 3.14 Ownership of Property. Each of the Borrower and its Subsidiaries
has title to its properties sufficient for the conduct of its business.

Section 3.15 Insurance. The Borrower and each of its Subsidiaries has (either in
the name of the Borrower or in such Subsidiary’s own name), with reputable
insurance companies or associations, insurance in at least such amounts and
against at least such hazards as are customary for companies engaged in similar
businesses and owning and operating similar properties.

Section 3.16 Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and directors and to
the knowledge of the Borrower its employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in the Borrower being designated as a Sanctioned Person. None of (a) the
Borrower, any Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds by the Borrower or its Subsidiaries,
directors, officers, employees, or, to the Borrower’s knowledge, any agent of
the Borrower or any Subsidiary, or other transaction contemplated by his
Agreement will violate any Anti-Corruption Laws or applicable Sanctions.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 56



--------------------------------------------------------------------------------

Section 3.17 EEA Financial Institutions. The Borrower is not an EEA Financial
Institution.

ARTICLE IV.

Conditions

Section 4.01 Effective Date. The obligations of the Lenders to amend and restate
the Existing Credit Agreement, to make Loans and any agreement of any Issuing
Bank to issue any Letters of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 8.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or other electronic transmission of a signed signature page
of this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of the Borrower’s general in house counsel, substantially in the form of
Exhibit B and covering such other matters relating to the Borrower or the Loan
Documents as the Required Lenders shall reasonably request.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of Borrower, the authorization of
the execution, delivery and performance of the Loan Documents and any other
legal matters relating to the Borrower or the Loan Documents as the
Administrative Agent may request, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
the Borrower hereunder or under any other Loan Document.

(e) The representations and warranties of Borrower set forth in the Loan
Documents shall be true and correct in all material respects (except for any
representation and warranty that is qualified by materiality or Material Adverse
Effect, which representation and warranty shall be true and correct in all
respects).

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 57



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and any agreement of
any Issuing Bank to issue Letters of Credit hereunder shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 8.02) at or prior to 3:00 p.m., New York City time, on December 31, 2017
(and, in the event such conditions are not so satisfied or waived, the
Commitments and the commitment of the Swingline Lender to make Swingline Loans
shall terminate at such time).

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and any agreement of any Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to receipt of the
request therefor in accordance herewith and to the satisfaction of the following
conditions:

(a) After the Effective Date, the representations and warranties of Borrower set
forth in the Loan Documents (except, the representations and warranties set
forth in Section 3.05 and in the last sentence of Section 3.07) shall be true
and correct in all material respects (except for any representation and warranty
that is qualified by materiality or Material Adverse Effect, which
representation and warranty shall be true and correct in all respects) on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent such
representations and warranties relate specifically to another date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable: (i) the Outstanding Credit shall not exceed the aggregate amount of
the Commitments; and (ii) the Swingline Exposures shall not exceed the
commitment of the Swingline Lender to make Swingline Loans.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by Borrower
on the date thereof as to the matters specified in paragraphs (a), (b) and
(c) of this Section.

ARTICLE V.

Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all
LC Disbursements shall have been reimbursed, the Borrower covenants and agrees
with the Lenders that it:

Section 5.01 Preservation of Existence, etc. Will preserve and maintain the
corporate existence of the Borrower and its Subsidiaries, unless the existence
shall be discontinued as the result of a merger, consolidation or other
transaction permitted pursuant to Section 5.10, or unless the Borrower shall
divest itself of the properties of any Subsidiary pursuant to Section 5.05 or
Section 5.11.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 58



--------------------------------------------------------------------------------

Section 5.02 Keeping of Books. Will keep proper books of record and account in
which full and correct entries shall be made of all of its financial
transactions and its assets and businesses so as to permit the presentation of
financial statements prepared in accordance with GAAP; and permit the
Administrative Agent and each Lender and their respective representatives, at
their own expense, at reasonable times and with reasonable prior notice, to
visit all of its offices and properties, discuss its affairs, finances and
accounts with its officers and examine any of its or their books and other
corporate records.

Section 5.03 Reporting Requirements. Will furnish to the Administrative Agent
(who upon receipt, shall furnish to each Lender):

(a) as soon as available and in any event within 60 days after the end of each
quarterly period, except the last, of each fiscal year, its quarterly report on
Form 10–Q as prescribed by and filed with the Securities and Exchange Commission
(or any successor agency);

(b) as soon as available and in any event within 120 days after the last day of
each fiscal year, its annual report on Form 10-K as prescribed by and filed with
the Securities and Exchange Commission (or any successor agency);

(c) within the periods provided in paragraphs (a) and (b) above, the written
statement of the Borrower, signed by the principal financial officer, showing
the calculations necessary to determine compliance with this Agreement and
stating that the signer thereof has re-examined the terms and provisions of this
Agreement and at the date of said statement no Default has occurred or if the
signer is aware of any such Default, he shall disclose in such statement the
nature thereof;

(d) within the period provided in paragraph (b) above, the written statement of
such accountants that in making the examination necessary to their certification
of such audit report they have obtained no knowledge of any Default, or if such
accountants shall have obtained knowledge of any such Default, they shall
disclose in such statement such Default and the nature thereof;

(e) within fifteen (15) Business Days after the Borrower becomes aware of the
occurrence of any Default, a certificate of the chief financial officer or the
chief accounting officer of the Borrower setting forth the details thereof and
the action which the Borrower is taking or proposes to take with respect
thereto;

(f) as soon as available, each Current Report on Form 8–K as prescribed by and
filed with the Securities and Exchange Commission (or any successor agency);

(g) promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed; and

(h) such additional information as any Lender may reasonably request concerning
the Borrower and its Subsidiaries.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 59



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.03 may be satisfied with respect to the information required thereby
to the extent the Form 10-K or Form 10-Q, as applicable, are filed with the
Securities and Exchange Commission (or any successor agency) and available
publicly, in each case, by the deadlines set forth in paragraphs (a) and (b), as
applicable, and meeting all such other requirements of paragraphs (a) and (b) of
this Section 5.03. Documents otherwise required to be delivered pursuant to
Section 5.03 (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission (or any successor
agency)) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto, on the Borrower’s website on the Internet at the
website address listed on Schedule 5.03; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall notify the Administrative Agent by
electronic mail of the posting of any such documents, except the Form 10-K or
Form 10-Q, as applicable, filed with the Securities and Exchange Commission (or
any successor agency). The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

Section 5.04 Taxes, Claims for Labor and Materials; Compliance with Laws.

(a) Payment of Obligations. Will promptly pay and discharge, and will cause each
Subsidiary promptly to pay and discharge, all lawful taxes, assessments and
governmental charges or levies imposed upon the Borrower or such Subsidiary, and
all trade accounts payable in accordance with usual and customary business terms
and all claims for work, labor or materials, which if unpaid might become a lien
or charge upon any property, of the Borrower or any Subsidiary; provided that,
the Borrower, or such Subsidiary shall not be required to pay any such tax,
assessment, charge, levy or claim if the validity thereof shall concurrently be
contested in good faith by appropriate proceedings, and if the Borrower or such
Subsidiary shall set aside on its or their books such reserves, if any, deemed
by it or them to be adequate with respect thereto, and further provided that, no
such payment or discharge of any such tax, assessment, charge, levy, account
payable or claim shall be required in respect of a Subsidiary to the extent that
such Subsidiary’s assets are insufficient for such purpose so long as such tax,
assessment, charge, levy, account payable or claim is not imposed upon or does
not become a liability of the Borrower.

(b) Compliance with Laws. Will comply and will cause each Subsidiary to comply,
in all material respects and where the failure to comply would have a Material
Adverse Effect with (A) ERISA, (B) the Federal Occupational Safety and Health
Act of 1970 and the rules and regulations thereunder, (C) all governmental
consumer protection laws and regulations, (D) all governmental equal employment
practice requirements and (E) all other laws, rules, regulations and orders to
which it may be subject. The Borrower will maintain in effect and take
commercially reasonable actions to enforce policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 60



--------------------------------------------------------------------------------

(c) Compliance with Environmental Matters. Will comply, and will cause each
Subsidiary to comply, in all material respects and when the failure to comply
would have a Material Adverse Effect, with all applicable Environmental
Requirements and Environmental Judgments and Orders.

Section 5.05 Maintenance, etc. Will maintain, preserve and keep, and will cause
each Subsidiary to maintain, preserve and keep, its and their operating
properties (whether owned in fee or a leasehold interest) in good repair and
working order and from time to time will make all necessary repairs,
replacements, renewals, and additions so that at all times the efficiency
thereof shall be maintained, and will maintain, and cause each Subsidiary to
maintain, franchises, licenses and permits necessary for the conduct of their
respective businesses; provided, however, the Borrower and its Subsidiaries
shall, notwithstanding the foregoing, have the right to sell, abandon or dispose
of, property or other assets which in the reasonable judgment of the Borrower or
the Subsidiary are no longer useful or of productive value or which may be
advantageously sold, abandoned or otherwise disposed of in the proper conduct of
the business of the Borrower (or any Subsidiary), and shall have the right to
terminate the existence of any Subsidiary or any right, franchise or privilege
of the Borrower or any Subsidiary if, in the judgment of the Borrower, it shall
be or become no longer advantageous to maintain the same.

Section 5.06 Insurance. Will maintain and will cause each Subsidiary to
maintain, insurance coverage by reputable insurance companies or associations in
such forms and amounts and against such hazards as are customary for companies
engaged in similar businesses and owning or operating similar properties.

Section 5.07 Litigation. Will promptly give notice in writing to the Lenders of
all litigation and of the proceedings before any governmental or regulatory
agencies affecting the Borrower or any Subsidiary, which litigation or
proceeding is required to be reported on a Form 10-Q or Form 10-K of the
Securities and Exchange Commission (as such Form and requirements pertinent
thereto are in effect on the date hereof), or which litigation or proceeding
involves the reasonable likelihood of or has resulted in a determination of
uninsured liability of the Borrower or any Subsidiary in excess of $100,000,000.

Section 5.08 Liens. Will be permitted, and its Subsidiaries will be permitted to
create, incur or permit to exist any Lien, provided, however, that at the time
of the creation of each Lien (including each Lien granted in connection with a
Permitted Securitization Transaction) and immediately after giving effect
thereto and to the application of any proceeds of the Indebtedness secured
thereby, the aggregate outstanding principal Indebtedness and other monetary
obligations then secured by all Liens shall not exceed 15% of Consolidated Total
Assets. Without limitation of the independent application and effect of this
Section, it is expressly agreed and understood that Liens permitted by this
Section are and shall be permitted only upon the express condition that the
obligations so secured do not violate the applicable provisions of Section 5.12.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 61



--------------------------------------------------------------------------------

Section 5.09 Character of Business. Will continue to carry out substantially the
same type of business carried on during the fiscal year ended December 31, 2016,
and businesses reasonably related thereto; and will not engage in any business
which would materially change the type of business previously conducted on a
consolidated basis.

Section 5.10 Merger; etc. Will not, and will not permit any Subsidiary to, merge
or consolidate with any other Person except that:

(a) any Subsidiary may be merged into a wholly–owned Subsidiary or into the
Borrower;

(b) the Borrower shall be permitted to merge into a wholly–owned Subsidiary of
the Borrower in order to change the Borrower’s state of incorporation; provided
that, immediately after the consummation of the transaction and after giving
effect thereto no Default would exist; and

(c) the Borrower shall be permitted to merge or consolidate with another Person;
provided that, the Borrower is the surviving corporation and if immediately
after the consummation of the transaction and after giving effect thereto no
Default would exist.

Section 5.11 Sale of Assets. Will not, and will not permit any Subsidiary to,
sell, lease or transfer, or otherwise dispose of all or substantially all of the
assets of the Borrower and the Subsidiaries as a whole (other than products sold
in the ordinary course of business), except that (a) any Subsidiary may sell,
lease, transfer, or otherwise dispose of any of its assets to the Borrower or a
wholly–owned Subsidiary, and (b) the foregoing limitation on the sale, lease,
transfer or other disposition of assets shall not prohibit during any fiscal
quarter, the sale of accounts receivable in a Permitted Securitization
Transaction.

Section 5.12 Restriction on Funded Debt and Short–Term Debt. Will not, and will
not permit any Subsidiary to, create, guarantee, assume, permit to exist or
become liable, directly or indirectly, in respect of any Funded Debt or
Short–Term Debt other than:

(a) Funded Debt and Short–Term Debt outstanding hereunder;

(b) Funded Debt and Short–Term Debt outstanding on December 31, 2016, as shown
on the Borrower’s consolidated balance sheet as at said date;

(c) Funded Debt of Subsidiaries to the Borrower or to other Subsidiaries and
Funded Debt of the Borrower to Subsidiaries;

(d) Other Funded Debt and Short–Term Debt (including Secured Debt) of the
Borrower and Subsidiaries; provided that, at the time of issuance or incurrence
and immediately after giving effect thereto and to the application of the
proceeds thereof:

(i) Total Indebtedness does not exceed 65% of Total Capital; and

(ii) In the case of Secured Debt, the principal amount of Secured Debt will not
exceed 15% of Consolidated Total Assets.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 62



--------------------------------------------------------------------------------

Notwithstanding anything provided by in this Agreement, but subject to such
limitations as to amount provided by this Section, the Borrower and its
Subsidiaries shall be entitled to execute and deliver guarantees of all types
guaranteeing the obligations of any and all Persons irrespective of whether such
Persons may be the Borrower, Subsidiaries, Unrestricted Subsidiaries, employees,
suppliers, subcontractors, or others. All guarantees given by the Borrower and
its Subsidiaries pursuant to this Agreement shall constitute Indebtedness to the
extent provided in the definition of “Indebtedness” set out in Section 1.01.

Section 5.13 Multiemployer Plans. Will not permit the aggregate complete or
partial withdrawal liability under Title IV of ERISA with respect to
Multiemployer Plans incurred by the Borrower and members of the Controlled Group
to exceed $50,000,000 at any time. For purposes of this Section, the amount of
withdrawal liability of the Borrower and members of the Controlled Group at any
date shall be the aggregate present value of the amount claimed to have been
incurred less any portion thereof which the Borrower and members of the
Controlled Group have paid or as to which the Borrower reasonably believes,
after appropriate consideration of possible adjustments arising under
Sections 4219 and 4221 of ERISA, it and members of the Controlled Group will
have no liability, provided that the Borrower shall obtain prompt written advice
from independent actuarial consultants supporting such determination.

Section 5.14 Ratio of Total Indebtedness to Total Capital. Will maintain a ratio
of Total Indebtedness to Total Capital of not more than 0.65 to 1.00.

Section 5.15 Use of Proceeds and Letters of Credit.

(a) Will use the proceeds of the Loans only to refinance existing Indebtedness
and for other lawful corporate purposes. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations G, U and
X. Letters of Credit will be issued only to support transactions of the Borrower
and its Subsidiaries in the ordinary course of business.

(b) Will not request any Borrowing or Letter of Credit, and the Borrower shall
not use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing or Letter of Credit (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated, domiciled or doing
business in the United States or in a European Union member state, or (iii) in
any manner that would result in the violation of any Sanctions applicable to any
party hereto.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 63



--------------------------------------------------------------------------------

ARTICLE VI.

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay when due any amount payable under
Section 2.06(e) or the principal amount of any Loan. The Borrower shall fail to
pay any interest or fee accrued hereunder or under any other Loan Document or
any other amount hereunder within five (5) Business Days after such amount is
due;

(b) the Borrower shall fail to observe or perform any covenant, restriction or
agreement contained in this Agreement and not described in clause (a)
immediately above for thirty (30) days after written notice thereof shall be
given to the Borrower by the Administrative Agent or any Lender or by the
Borrower to the Administrative Agent or any Lender;

(c) any representation, warranty, certification or statement made by the
Borrower in or pursuant to this Agreement or any other Loan Document shall prove
to have been incorrect as of the date made;

(d) a default or event of default as defined in any of the other Loan Documents;

(e) the Borrower or any Subsidiary shall:

(i) apply for or consent to the appointment of a receiver, trustee or liquidator
of itself or of its property;

(ii) be unable, or admit in writing inability, to pay its debts as they mature;

(iii) make a general assignment for the benefit of creditors;

(iv) be adjudicated bankrupt or insolvent; or

(v) file a voluntary petition in bankruptcy or a petition or answer seeking
reorganization or an arrangement with creditors or to take advantage of any
insolvency law or an answer admitting the material allegations of a petition
filed against it in any bankruptcy, reorganization or insolvency proceedings, or
corporate action shall be taken by it for the purpose of effecting any of the
foregoing;

(f) an order, judgment or decree shall be entered, without the application,
approval or consent of the Borrower or any Subsidiary, by any court or
governmental agency of competent jurisdiction, approving a petition seeking
reorganization of the Borrower or such Subsidiary, or appointing a receiver,
trustee or liquidator or the like of the Borrower or such Subsidiary, of all or
a substantial part of its assets, and such order, judgment or decree shall
continue unstayed or in effect for any period of sixty (60) consecutive days
(provided that no Lender shall be required to make any Loan and no Issuing Bank
shall be required to consider issuing new Letters of Credit or renewing existing
Letters of Credit during such sixty (60) day period);

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 64



--------------------------------------------------------------------------------

(g) any judgment, writ or warrant of attachment or of any similar process in an
uninsured amount in excess of $100,000,000 in any single proceeding or series of
related proceedings shall be entered or filed against the Borrower or any
Subsidiary or against any property or assets of either and remains unpaid,
unvacated, unbonded or unstayed for a period of sixty (60) days (provided that
no Lender shall be required to make any Loan and no Issuing Bank shall be
required to consider issuing new Letters of Credit or renewing existing Letters
of Credit during such sixty (60) day period). As used in paragraphs (f) and
(g) of this Article VI, the term “Subsidiary” shall be limited to those
Subsidiaries, standing alone or in the aggregate, whose capital surplus and
retained earnings (“Net Worth”) on an unconsolidated basis are at that time
equal to 10% or more of the consolidated Net Worth of the Borrower and its
Subsidiaries;

(h) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d–3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of 30% or more of
the outstanding shares of the voting stock of the Borrower;

(i) as of any date a majority of the Board of Directors of the Borrower consists
of individuals who were not either (A) directors of the Borrower as of the
corresponding date of the previous year, (B) selected, nominated or appointed to
become directors by the Board of Directors of the Borrower of which a majority
consisted of individuals described in clause (A), or (C) selected, nominated or
appointed to become directors by the Board of Directors of the Borrower of which
a majority consisted of individuals described in clause (A) and individuals
described in clause (B); or

(j) any bond, debenture, note, or other indebtedness of the Borrower or any of
its Subsidiaries shall become due before stated maturity by the acceleration of
the maturity thereof by reason of default or shall become due by its terms and
shall not be promptly paid or extended in either case where such indebtedness
exceeds $50,000,000 in the aggregate;

(k) then, and in every such event (other than an event with respect to the
Borrower described in clause (e) or (f) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments (including the Letter of Credit Commitments) and
the commitment of the Swingline Lender to make Swingline Loans, and thereupon
all such commitments shall terminate immediately, (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower, and (iii) require Cash Collateral for the LC
Exposure in accordance with Section 2.06(i) hereof; and in case of any event
with respect to the Borrower described in clause (e) or (f) of this Article, the
Commitments and the commitment of the Swingline Lender to make Swingline Loans
shall automatically terminate and the principal of the Loans then outstanding
and Cash Collateral for the LC Exposure, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by the Borrower.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 65



--------------------------------------------------------------------------------

ARTICLE VII.

The Administrative Agent

Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
JPMorgan Chase Bank, N.A., as the “Administrative Agent” hereunder on its behalf
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any of its Subsidiaries or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise pursuant to a written
direction provided to the Administrative Agent by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 8.02), and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 8.02) or in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall not be
deemed to have knowledge of any Default unless and until written notice thereof
is given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 66



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub–agents who are appointed by
the Administrative Agent and are Affiliates of the Administrative Agent or
approved by the Borrower. The Administrative Agent and any such sub–agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub–agent and to the Related Parties of each
Administrative Agent and any such sub–agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Borrower (which consent
will not be unreasonably withheld), to appoint a successor. If no successor
shall have been so appointed and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 8.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub–agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent, any arranger of this credit facility or any amendment thereto or any
other Lender and their respective Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and without reliance upon the
Administrative Agent, any arranger of this credit facility or any amendment
thereto or any other Lender and their respective Related Parties and based on
such documents and information (which may contain material, non-public
information within the

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 67



--------------------------------------------------------------------------------

meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a lender or
assign or otherwise transfer its rights, interests and obligations hereunder.

Certain of the Lenders and/or their Affiliates may have been designated as
“co-syndication agents”, “documentation agent”, “joint bookrunners” and “joint
lead arrangers” hereunder in recognition of the level of each of their
Commitments. No such Lender or Affiliate (other than JPMorgan Chase Bank, N.A.
as the Administrative Agent) is an agent for the Lenders or the Borrower and no
such Lender nor any such Affiliates (other than the Administrative Agent) shall
have any obligation hereunder other than those existing in its capacity as a
Lender. Without limiting the foregoing, no such Lender nor any of its Affiliates
shall have or be deemed to have any fiduciary relationship with or duty to any
Lender or the Borrower.

ARTICLE VIII.

Miscellaneous

Section 8.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone or other means, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

(i) if to the Borrower, to it at Post Office Box 757, Carthage, Missouri 64836,
Attention: Senior Vice President and Treasurer (Telecopier: (417) 358–8027) with
a copy to Post Office Box 757, Carthage, Missouri 64836, Attention: Senior Vice
President and Chief Legal Officer (Telecopier: (417) 358–8449);

(ii) if to the Administrative Agent and the Swingline Lender, to JPMorgan Chase
Bank, N.A. 10 South Dearborn, Floor L2S, Chicago, Illinois 60603-2300, Attention
of Loan and Agency Services Group, Katy Tyler, email: Katy.Tyler@jpmorgan.com
and jpm.agency@cri@jpmorgan.com (Fax no. (844) 490-5663), with a copy to
JPMorgan Chase Bank, N.A., 2200 Ross Avenue, Third Floor, Dallas, Texas 75201,
Attention: Maria Riaz, Telephone: 214.965.2053; email: maria.s.riaz@jpmorgan.com
and if such notice is a notice of a Borrowing denominated in a currency other
than Dollars, with a copy to J.P. Morgan Europe Limited, 25 Bank Street, Canary
Wharf, London E14 5JP, United Kingdom, Attention: The Manager, Telecopy No. +44
(0) (207) 777-2360; email: loan_and_agency_london@jpmorgan.com; and

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 68



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the Issuing Bank or
any other Person or entity for damages of any kind, including , without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of communications through
an Electronic System. “Communications” means, collectively, any notice, demand,
communication, information,

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 69



--------------------------------------------------------------------------------

document or other material provided by or on behalf of the Borrower pursuant to
any Loan Document or the transactions contemplated therein which is distributed
by the Administrative Agent, any Lender or any Issuing Bank by means of
electronic communications pursuant to this Section, including through an
Electronic System.

Section 8.02 Waivers; Amendments.

(a) No Waiver. No failure or delay by the Administrative Agent, any Issuing Bank
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.

(b) Amendment. Subject to Section 2.14(e), neither this Agreement nor any other
Loan Document nor any provision hereof or thereof may be waived, amended or
modified except, (x) pursuant to an Increased Commitment Supplement executed in
accordance with the terms and conditions of Section 2.20(a) which only needs to
be signed by the Borrower, the Administrative Agent and the Lenders increasing
or providing new Commitments thereunder if the Increased Commitment Supplement
does not increase the aggregate amount of the Commitments to an amount in excess
of $1,050,000,000 and (y) in any circumstance other than as described in
clause (x), pursuant to an agreement or agreements in writing entered into by
the Borrower and the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby or
change any other provision of this Agreement that provides for the ratable
treatment of the Lenders, in each case, without the written consent of each
Lender, (v) subject to clause (C) of the last proviso of this provision, change
any of the provisions of this Section, the definition of “Required Lenders”,
Section 2.21(b) or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder or change
the definition of “Defaulting Lenders”, without, in each case, the written
consent of each Lender, and (vi) release the Borrower without the written
consent of each Lender; provided further that, notwithstanding the foregoing or
anything to the contrary herein or in any Loan Document:

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 70



--------------------------------------------------------------------------------

(A) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, any Issuing Bank or the Swingline Lender
without the prior written consent of the Administrative Agent, the applicable
Issuing Bank or the Swingline Lender, as the case may be,

(B) no such agreement shall amend or modify the provisions of Section 2.06 or
any letter of credit application and any bilateral agreement between the
Borrower and the Issuing Bank regarding the Issuing Bank’s Letter of Credit
Commitment or the respective rights and obligations between the Borrower and the
Issuing Bank in connection with the issuance of Letters of Credit without the
prior written consent of the Administrative Agent and the Issuing Bank,
respectively,

(C) the Administrative Agent and the Borrower may, without the input or consent
of the Required Lenders, or any other Lender, effect amendments to this
Agreement or any other Loan Document, as may be necessary or appropriate, in the
opinion of the Administrative Agent, in connection with the addition or
replacement of an Issuing Bank or any increases in an Issuing Bank’s Letter of
Credit Commitment; provided that, no such agreement shall adversely alter the
rights or duties of the Administrative Agent or the Issuing Banks hereunder
without the prior written consent of such Administrative Agent and the
applicable affected Issuing Bank, as the case may be,

(D) the Administrative Agent and the Borrower may jointly amend, modify or
supplement this Agreement or any other Loan Document to cure or correct
administrative errors or omissions, any ambiguity, mistake, typographical error,
omission, defect or inconsistency or to effect administrative changes, so long
as such amendment, modification or supplement does not materially and adversely
affect the rights of any Lender and such amendment shall become effective
without any further consent of any other party to such Loan Document, and

(E) this Agreement may be amended with only the consent of the Borrower, the
Administrative Agent and each Term Loan Lender to effectuate the intent of
Section 2.20(b) and the making of any Incremental Term Loan, including without
limitation any Incremental Term Loan Amendment, waiver, consent or other
amendment to any term or provision of this Agreement or any other Loan Document
necessary or advisable to effectuate any Incremental Term Loan or any provisions
thereof in accordance with the terms of, or the intent of, this Agreement,
including, without limitation, to provide for “tranche voting” that will require
only the requisite Lenders having Commitments under the Revolving Loan or the
requisite Term Loan Lenders under the Incremental Term Loans, as the case may
be, to effectuate amendments and waivers that by their terms affect only the
rights or duties of the applicable class of Lenders. Such amendment and/or
waivers shall be effective when executed by the Borrower, the Administrative
Agent and each Term Loan Lender and any New Lender shall become a party to this
Agreement and the other Loan Documents pursuant to such amendment and be deemed
a “Lender” hereunder thereafter for all purposes.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 71



--------------------------------------------------------------------------------

Section 8.03 Expenses; Indemnity.

(a) Expenses. The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent in connection with the syndication of the
credit facilities provided for herein and the preparation of the Loan Documents,
(ii) the reasonable fees of counsel to the Administrative Agent in the
preparation of the Loan Documents, amendments and waivers to the Loan Documents
(and any syndication thereof), (iii) all taxes (other than Excluded Taxes), if
any, upon any documents or transactions pursuant hereto, (iv) all expense and
costs of collection and enforcement of remedies incurred by the Administrative
Agent and Issuing Bank (including without limitation, reasonable fees, charges
and disbursements of one primary counsel to the Administrative Agent and one
local counsel in each appropriate jurisdiction or otherwise retained with the
Borrower’s consent) if default is made in the payment of any obligations under
the Loan Documents, and (v) the reasonable fees, charges and disbursements of
one primary counsel for the Lenders in connection with collection and
enforcement of remedies if default is made in the payment of any obligations
under the Loan Documents.

(b) INDEMNIFICATION. THE BORROWER SHALL INDEMNIFY EACH JOINT LEAD ARRANGER, THE
ADMINISTRATIVE AGENT, EACH ISSUING BANK, EACH LENDER, AND EACH RELATED PARTY OF
ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND RELATED EXPENSES, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE:

(i) GENERAL INDEMNIFICATION. WHICH ARE RAISED BY OR OWED TO A THIRD PARTY AND
ARISE OUT OF OR AS A RESULT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT;
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
ARE DETERMINED TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF SUCH INDEMNITEE OR

(ii) CURRENCY INDEMNIFICATION. ARISE OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF THE FAILURE TO PAY ANY LOAN OR LC DISBURSEMENT DENOMINATED IN A CURRENCY, OR
ANY INTEREST THEREON, IN THE CURRENCY IN WHICH SUCH LOAN WAS MADE OR APPLICABLE
LETTER OF CREDIT ISSUED, INCLUDING, IN EACH SUCH CASE, ANY LOSS OR REASONABLE
EXPENSE SUSTAINED OR INCURRED OR TO BE SUSTAINED OR INCURRED BY ANY LENDER OR
ANY ISSUING BANK (A) IN LIQUIDATING OR EMPLOYING DEPOSITS FROM THIRD PARTIES, OR
WITH RESPECT TO COMMITMENTS MADE OR OBLIGATIONS UNDERTAKEN WITH THIRD PARTIES,
TO EFFECT OR MAINTAIN ANY LOAN OR LETTER OF CREDIT HEREUNDER OR ANY PART
THEREOF, (B) IN LIQUIDATING OR CLOSING OUT ANY FOREIGN CURRENCY CONTRACT, AND
(C) ARISING FROM ANY CHANGE IN THE VALUE OF DOLLARS IN RELATION TO ANY LOAN OR
LC DISBURSEMENT MADE IN ANOTHER CURRENCY. Each joint lead arranger, the
Administrative Agent, each Lender and each Issuing Bank agrees to notify the
Borrower within fifteen (15) Business Days of engaging counsel or incurring any
other expense in defense of any claim that might result in an indemnified
liability.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 72



--------------------------------------------------------------------------------

(c) Indemnification by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent, an Issuing Bank or
the Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the applicable Issuing Bank
or the Swingline Lender, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought and based on the Applicable Percentages) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the applicable Issuing Bank or the
Swingline Lender in its capacity as such.

(d) Demand Obligations. All amounts due under this Section shall be payable not
later than thirty days after written demand therefor.

Section 8.04 Successors and Assigns.

(a) Benefit and Binding Effect. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit)),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders, any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments.

(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees (other than an Ineligible Institution) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that, the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof; provided that no consent of the Borrower shall be required for an
assignment by a Lender: (1) to one of its own Affiliates; (2) if any Event of
Default has occurred and is continuing, to any other Lender; or (3) if an Event
of Default under clauses (a), (e) or (f) of Article VI has occurred and is
continuing, to any assignee; and

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 73



--------------------------------------------------------------------------------

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender (other than a Defaulting Lender) with a Commitment immediately prior
to giving effect to such assignment;

(C) each Issuing Bank; and

(D) each Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under
clauses (a), (e) or (f) of Article VI has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 9.04(b), the term “Ineligible Institution” has
the following meanings:

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person or relative(s)
thereof or (d) the Borrower or any of its Affiliates; provided that, such
holding company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 74



--------------------------------------------------------------------------------

purchasing commercial loans, and (z) has assets greater than $25,000,000 and a
significant part of its activities consist of making or purchasing commercial
loans and similar extensions of credit in the ordinary course of its business;
provided, further, that upon the occurrence of an Event of Default, any Person
(other than a Lender) shall be an Ineligible Institution if after giving effect
to any proposed assignment to such Person, such Person would hold more than 25%
of the then outstanding total Revolving Exposure or Commitments, as the case may
be.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 8.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 8.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 8.03(c) or such Lender or assignee is otherwise a Defaulting
Lender, the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 75



--------------------------------------------------------------------------------

(c) Participations. Any Lender may sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it) with the prior written consent (such consent not to
be unreasonably withheld) of the Borrower but without the consent of the
Administrative Agent, any Issuing Bank or the Swingline Lender, provided that
(A) no consent of the Borrower shall be required for a participation by a
Lender: (1) to one of its own Affiliates; (2) to any agency, department, board,
governmental body or subdivision of the United States of America; (3) if any
Event of Default has occurred and is continuing, to any other Lender; or (4) if
an Event of Default under clauses (a), (e) or (f) of Article VI has occurred and
is continuing, to any party; (B) such Lender’s obligations under this Agreement
shall remain unchanged, (C) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (D) the
Borrower, the Administrative Agent, each Issuing Bank and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 8.02(b) that
affects such Participant. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) Pledge. Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

Section 8.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 76



--------------------------------------------------------------------------------

regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 8.03 and Article VII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

Section 8.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. ORAL AGREEMENTS OR
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FOREBEAR FROM ENFORCING REPAYMENT
OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE.
TO PROTECT THE BORROWER, THE ADMINISTRATIVE AGENT, THE SWINGLINE LENDER, EACH
ISSUING BANK AND EACH LENDER FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS REACHED COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, THE
OTHER LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES
PAYABLE TO THE ADMINISTRATIVE AGENT WHICH ARE THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN THE PARTIES, EXCEPT AS THEY MAY LATER AGREE
IN WRITING TO MODIFY IT. This Agreement, the other Loan Document and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 77



--------------------------------------------------------------------------------

Section 8.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 8.08 Governing Law. This Agreement shall be governed by and construed in
accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5-1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.

Section 8.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 8.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 8.11 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 78



--------------------------------------------------------------------------------

Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 8.12 Maximum Interest Rate.

(a) No interest rate specified in any Loan Document shall at any time exceed the
Maximum Rate. If at any time the interest rate (the “Contract Rate”) for any
obligation under the Loan Documents shall exceed the Maximum Rate, thereby
causing the interest accruing on such obligation to be limited to the Maximum
Rate, then any subsequent reduction in the Contract Rate for such obligation
shall not reduce the rate of interest on such obligation below the Maximum Rate
until the aggregate amount of interest accrued on such obligation equals the
aggregate amount of interest which would have accrued on such obligation if the
Contract Rate for such obligation had at all times been in effect. As used
herein, the term “Maximum Rate” means, at any time with respect to any Lender,
the maximum rate of nonusurious interest under applicable law that such Lender
may charge Borrower. The Maximum Rate shall be calculated in a manner that takes
into account any and all fees, payments, and other charges contracted for,
charged, or received in connection with the Loan Documents that constitute
interest under applicable law. Each change in any interest rate provided for
herein based upon the Maximum Rate resulting from a change in the Maximum Rate
shall take effect without notice to Borrower at the time of such change in the
Maximum Rate.

(b) No provision of any Loan Document shall require the payment or the
collection of interest in excess of the maximum amount permitted by applicable
law. If any excess of interest in such respect is hereby provided for, or shall
be adjudicated to be so provided, in any Loan Document or otherwise in
connection with this loan transaction, the provisions of this Section shall
govern and prevail and neither Borrower nor the sureties, guarantors,
successors, or assigns of Borrower shall be obligated to pay the excess amount
of such interest or any other excess sum paid for the use, forbearance, or
detention of sums loaned pursuant hereto. In the event any Lender ever receives,
collects, or applies as interest any such sum, such amount which would be in
excess of the maximum amount permitted by applicable law shall be applied as a
payment and reduction of the principal of the obligations outstanding hereunder,
and, if the principal of the obligations outstanding hereunder has been paid in
full, any remaining excess shall forthwith be paid to the Borrower.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 79



--------------------------------------------------------------------------------

Section 8.13 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107–56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

Section 8.14 Recording of Conversations. Each Issuing Bank may electronically
record telephone conversations between itself and the Borrower solely for the
limited purpose of establishing the terms and conditions regarding each Letter
of Credit and each party agrees that such recordings may be submitted in
evidence to a court or in a proceeding only when the terms of a Letter of Credit
are at issue.

Section 8.15 Issuing Bank Funds. Each Issuing Bank agrees that any payments
under the Letters of Credit issued by it will be made with the Issuing Bank’s
own funds and not with funds of the Borrower; in no event shall any such payment
be made from or in reliance upon funds of any other Person. The Borrower’s
reimbursement obligations under Section 2.06(e) shall not arise with respect to
a Letter of Credit until payment has actually been made by the Issuing Bank in
connection with the drawing or demand for payment under the Letter of Credit.

Section 8.16 Payment of Major Currency. This is a loan transaction in which the
specification of the applicable Major Currency is of the essence, and the
stipulated currency shall in each instance be the currency of account and
payment in all instances. A payment obligation in one currency hereunder (the
“Original Currency”) shall not be discharged by an amount paid in another
currency (the “Other Currency”), whether pursuant to any judgment expressed in
or converted into any Other Currency or in another place except to the extent
that such tender or recovery results in the effective receipt by a party hereto
of the full amount of the Original Currency payable to such party. The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent, any Issuing Bank or any Lender under any Loan Document (in
this Section 8.16 called an “Entitled Person”) shall be discharged only to the
extent that on the Business Day following receipt by such Entitled Person of any
sum due hereunder in the Other Currency such Entitled Person may in accordance
with normal banking procedures purchase the Original Currency with the amount of
the Other Currency; and the Borrower, as a separate obligation and
notwithstanding any such judgment, agrees to indemnify such Entitled Person
against, and to pay such Entitled Person on demand, in the Original Currency,
the amount (if any) by which the sum originally due to such Entitled Person in
the Original Currency hereunder exceeds the amount of the Other Currency so
purchased.

Section 8.17 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 80



--------------------------------------------------------------------------------

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion powers of any EEA Resolution
Authority.

Section 8.18 Amendment and Restatement. This Agreement constitutes an amendment
and restatement of the Existing Credit Agreement and as such, except for the
Indebtedness and other than obligations provided for in the Existing Credit
Agreement (which Indebtedness and obligations shall survive and be renewed and
restated by the terms of this Agreement), all terms and provisions of this
Agreement supersede in their entirety the terms and provisions of the Existing
Credit Agreement in its entirety. This Agreement is not intended as and shall
not be construed as a release or novation of any obligation. Any commitment of
any Lender that it has to the Borrower under the terms of any other letter of
credit reimbursement agreement in effect on the Effective Date is not terminated
and shall continue in accordance with the terms of the applicable reimbursement
agreement.

Section 8.19 No Fiduciary Duty, etc. The Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that no Credit Party will have any
obligations except those obligations expressly set forth herein and in the other
Loan Documents and each Credit Party is acting solely in the capacity of an
arm’s length contractual counterparty to the Borrower with respect to the Loan
Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other person. The
Borrower agrees that it will not assert any claim against any Credit Party based
on an alleged breach of fiduciary duty by such Credit Party in connection with
this Agreement and the transactions contemplated hereby. Additionally, the
Borrower acknowledges and agrees that no Credit Party is advising the Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction. The Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Credit Parties shall have no responsibility or liability to the Borrower with
respect thereto.

The Borrower further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party, together with its affiliates, is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, any Credit Party may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 81



--------------------------------------------------------------------------------

financial instruments (including bank loans and other obligations) of, the
Borrower and other companies with which the Borrower may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by any Credit Party or any of its customers, all rights in respect of
such securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
No Credit Party will use confidential information obtained from the Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. The Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.

[Signatures on Following Page.]

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

LEGGETT & PLATT, INCORPORATED By:  

/s/ Sheri L. Mossbeck

  Name: Sheri L. Mossbeck,   Title: Senior Vice President and Treasurer By:  

/s/ Matthew C. Flanigan

  Name: Matthew C. Flanigan   Title: Chief Financial Officer and Executive  
          Vice President

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually

and as Administrative Agent, Issuing Bank and Swingline Lender

By:  

/s/ Maria Riaz

  Name: Maria Riaz   Title: Vice President

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Thiplada Siddiqui

  Name:   Thiplada Siddiqui   Title:   Vice President U.S. BANK NATIONAL
ASSOCIATION By:  

/s/ Gaylen Frazier

  Name:   Gaylen Frazier   Title:   Senior Vice President THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. By:  

/s/ Mark Maloney

  Name:   Mark Maloney   Title:   Authorized Signatory SUNTRUST BANK By:  

/s/ Lisa Garling

  Name:   Lisa Garling   Title:   Director PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Matt Corcoran

  Name:   Matt Corcoran   Title:   Senior Vice President BANK OF AMERICA, N.A.
By:  

/s/ Eric A. Escagne

  Name:   Eric A. Escagne   Title:   Senior Vice President BMO HARRIS BANK, N.A.
By:  

/s/ Matthew Mayer

  Name:   Matthew Mayer   Title:   Director

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC By:  

/s/ Pradeep Mehra

  Name:   Pradeep Mehra   Title:   Authorized Signatory CITIZENS BANK, N.A. By:
 

/s/ Stephen Keelty

  Name:   Stephen Keelty   Title:   Senior Vice President BANCO BILBAO VIZCAYA
ARGENTARIA, S.A. NEW YORK BRANCH By:  

/s/ Veronica Incera

  Name:   Veronica Incera   Title:   Managing Director By:  

/s/ Mauricio Benitez

  Name:   Mauricio Benitez   Title:   Executive Director BRANCH BANK AND TRUST
COMPANY By:  

/s/ John P. Malloy

  Name:   John P. Malloy   Title:   Senior Vice President SVENSKA HANDELSBANKEN
AB (PUBL) NEW YORK BRANCH By:  

/s/ Mark Cleary

  Name:   Mark Cleary   Title:   Deputy General Manager By:  

/s/ Paul Highmore

  Name:   Paul Highmore   Title:   Vice President ARVEST BANK By:  

/s/ Jacob Fauvergue

  Name:   Jacob Fauvergue   Title:   Assistant Vice President

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES: Schedule 1.01   –   Existing Letters of Credit Schedule 2.01   –  
Commitments Schedule 2.01A   –   Letter of Credit Commitments Schedule 5.03   –
  Borrower’s Website EXHIBITS: Exhibit A   –   Form of Assignment and Assumption
Exhibit B   –   Form of Opinion of Borrower’s Counsel Exhibit C   –   Form of
Increased Commitment Supplement Exhibit D-1   –  
Form of U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships for U.S. Federal Income Tax 
Purposes) Exhibit D-2   –  
Form of U.S. Tax Certificate (For Non-U.S. Participants that are not Partnerships for U.S. Federal Income Tax 
Purposes) Exhibit D-3   –   Form of U.S. Tax Certificate (For Non-U.S.
Participants that are Partnerships for U.S. Federal Income Tax Purposes) Exhibit
D-4   –  
Form of U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for U.S. Federal Income Tax 
Purposes)

 

 

LIST OF SCHEDULES AND EXHIBITS – Solo Page



--------------------------------------------------------------------------------

SCHEDULE 1.01

TO

LEGGETT & PLATT, INCORPORATED

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

EXISTING LETTERS OF CREDIT

NONE

 

EXISTING LETTERS OF CREDIT, Page 1



--------------------------------------------------------------------------------

SCHEDULE 2.01

TO

LEGGETT & PLATT, INCORPORATED

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

COMMITMENTS

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 95,000,000  

Wells Fargo Bank, National Association

   $ 95,000,000  

U.S. Bank National Association

   $ 95,000,000  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 75,000,000  

SunTrust Bank

   $ 60,000,000  

PNC Bank, National Association

   $ 60,000,000  

Bank of America, N.A.

   $ 50,000,000  

BMO Harris Bank, N.A.

   $ 50,000,000  

Toronto Dominion (Texas) LLC

   $ 45,000,000  

Citizens Bank, N.A.

   $ 45,000,000  

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

   $ 40,000,000  

Branch Bank and Trust Company

   $ 35,000,000  

Svenska Handelsbanken AB (PUBL) New York Branch

   $ 30,000,000  

Arvest Bank

   $ 25,000,000  

Total

   $ 800,000,000  

 

Schedule 2.01, Solo Page



--------------------------------------------------------------------------------

SCHEDULE 2.01A

TO

LEGGETT & PLATT, INCORPORATED

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

LETTER OF CREDIT COMMITMENTS

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 33,333,333.34  

Wells Fargo Bank, National Association

   $ 33,333,333.33  

U.S. Bank National Association

   $ 33,333,333.33  

Total

   $ 100,000,000.00  

Schedule 2.01A, Solo Page



--------------------------------------------------------------------------------

SCHEDULE 5.03

TO

LEGGETT & PLATT, INCORPORATED

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

BORROWER’S WEBSITE

http://www.leggett.com

Schedule 5.03, Solo Page



--------------------------------------------------------------------------------

EXHIBIT A

TO

LEGGETT & PLATT, INCORPORATED

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ASSIGNMENT AND ASSUMPTION

Exhibit A, Cover Page



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Letters of Credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.      Assignor:

                                                                    

2.      Assignee:

                                                                        [and is
an Affiliate of [identify Lender]1]

3.      Borrower(s):

   Leggett & Platt, Incorporated

4.      Administrative Agent:

   JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

5.      Credit Agreement:

   The $800,000,000 Second Amended and Restated Credit Agreement dated as of
November 8, 2017 among Leggett & Platt, Incorporated, the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents parties thereto

 

1  Select as applicable.

ASSIGNMENT AND ASSUMPTION, Page 1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of

Commitment/Revolving

Loans for all Lenders

   Amount of Commitment/
Revolving Loans
Assigned    Percentage Assigned of
Commitment/Revolving Loans2  

$

   $      %  

Aggregate Amount of

Competitive Loans of

Assignor

   Amount of
Competitive Loans    Percentage Assigned of
Competitive Loans3  

$

   $      %  

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:  

 

  Name:  

 

  Title:  

 

ASSIGNEE [NAME OF ASSIGNEE]

By:  

 

  Name:  

 

  Title:  

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3  Set forth, to at least 9 decimals, as a percentage of the Competitive Loans
of the Assignor.

ASSIGNMENT AND ASSUMPTION, Page 2



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent By:  

 

  Name:  

 

  Title:  

 

[Consented to:]5 Leggett & Platt, Incorporated By:  

 

  Name:  

 

  Title:  

 

 

 

 

4  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

5  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

ASSIGNMENT AND ASSUMPTION, Page 3



--------------------------------------------------------------------------------

ANNEX 1

Leggett & Platt, Incorporated

Second Amended and Restated Credit Agreement

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.03 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent, any arranger, or any other Lender and their respective
Related Parties, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, any arranger, the Assignor or any other Lender or their
respective Related Parties, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

STANDARD TERMS AND CONDITIONS TO THE ASSIGNMENT AND ASSUMPTION, Page 1



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic communication shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York, other than those conflict of law provisions that would
defer to the substantive laws of another jurisdiction. This governing law
election has been made by the parties in reliance (at least in part) on
Section 5–1401 of the General Obligations Law of the State of New York, as
amended (as and to the extent applicable), and other applicable law.

 

STANDARD TERMS AND CONDITIONS TO THE ASSIGNMENT AND ASSUMPTION, Page 2



--------------------------------------------------------------------------------

EXHIBIT B

TO

LEGGETT & PLATT, INCORPORATED

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

OPINION OF COUNSEL FOR THE BORROWER

[Effective Date]

To the Lenders and the Administrative

Agent Referred to Below

c/o JPMorgan Chase Bank, N.A., as

Administrative Agent

2200 Ross Avenue, Third Floor

Dallas, Texas 75201

Dear Sirs:

I refer to the Second Amended and Restated Credit Agreement dated as of
November 8, 2017 (the “Credit Agreement”), among Leggett & Platt, Incorporated,
a Missouri corporation (the “Borrower”), the banks and other financial
institutions identified therein as Lenders, and JPMorgan Chase Bank, N.A., as
Administrative Agent. Terms defined in the Credit Agreement are used herein with
the same meanings.

As Senior Vice President, General Counsel and Secretary of the Borrower, I have
examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates or statements
of public officials and officers of the Borrower and other documents, records
and instruments and have conducted such other investigations of fact and law as
I have deemed necessary or advisable for purposes of this opinion. I have
assumed the genuineness of all signatures, the legal competence and capacity of
natural persons, the authenticity of documents submitted to me as originals and
the conformity with authentic original documents of all documents submitted to
me as copies.

When relevant facts were not independently established, I have relied without
independent investigation as to matters of fact upon statements of governmental
officials and upon representations made in or pursuant to the Loan Documents and
certificates and statements of appropriate representatives of the Borrower.

Upon the basis of the foregoing and subject to the limitation of this letter, I
am of the opinion that:

1. The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of Missouri.

2. The execution, delivery and performance of the Loan Documents are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate action. The Loan Documents have been duly executed and delivered by
the Borrower and constitute legal, valid and binding obligations of the
Borrower, enforceable in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

 

 

EXHIBIT B, Page 1



--------------------------------------------------------------------------------

3. The execution, delivery and performance of the Loan Documents by the Borrower
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority with respect to the Borrower,
except such as may be required by the Securities Exchange Act of 1934, (b) will
not violate any law or regulation applicable to the Borrower or the charter,
by–laws or other organizational documents of the Borrower or any order of any
Governmental Authority applicable to the Borrower, (c) to the best of my actual
knowledge, will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or its assets, or give
rise to a right thereunder to require any payment to be made by the Borrower,
and (d) will not result in the creation or imposition of any Lien on any asset
of the Borrower.

4. Except as disclosed in Borrower’s Quarterly Report on Form 10-Q filed
November 7, 2017, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the best of my
actual knowledge, overtly threatened against or affecting the Borrower or any of
its Subsidiaries (a) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect or (b) that
involve the Credit Agreement or any other Loan Document.

5. Neither the Borrower nor any of its Subsidiaries is an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940.

For the purposes of this opinion, I have assumed that you are lawfully organized
and existing banking associations, having all requisite power and authority and
having taken all corporate or other action necessary to execute and deliver the
instruments to which you are a party and to effect the transactions contemplated
by the Loan Documents. I have also assumed that you have duly executed the
Credit Agreement and that the Credit Agreement is a valid, binding and
enforceable obligation of yours.

My opinion expressed in paragraph 1 above, to the extent it relates to the legal
existence and good standing of the Company in Missouri, is based solely on a
confirmation of good standing obtained from the office of the Secretary of State
of the State of Missouri and is limited accordingly.

I express no opinion as to the enforceability of any provision in any of the
Loan Documents purporting or attempting to (A) confer exclusive jurisdiction
and/or venue upon certain courts or otherwise waive the defenses of forum non
conveniens or improper venue or (B) confer subject matter jurisdiction on a
court not having independent grounds therefore or (C) modify or waive the
requirements for effective service of process for any action that may be brought
or (D) waive the right of the Borrower and any other person to a trial by jury
or (E) provide that remedies are cumulative or that decisions by a party are
conclusive or (F) modify or waive the rights to notice, legal defenses, statutes
of limitations or other benefits that cannot be waived under applicable law.

I am a member of the bar of the State of Missouri and the foregoing opinion is
limited to the laws of the State of Missouri and the Federal laws of the United
States of America. For purposes of the opinion expressed in paragraph 2 above,
we have assumed with your consent that the laws of the State of New York do not
differ from the laws of Missouri in any manner that would render such opinion
incorrect. This opinion is rendered solely to you in connection with the above
matter. This opinion may not be relied upon by you for any other purpose or
relied upon by any other Person (other than your successors and assigns as
Lenders and Persons that acquire participations in your Loans) without my prior
written consent.

 

EXHIBIT B, Page 2



--------------------------------------------------------------------------------

I am a stockholder and full-time employee and officer of the Borrower.

 

Very truly yours,

 

Scott S. Douglas Senior Vice President, General Counsel and Secretary

 

EXHIBIT B, Page 3



--------------------------------------------------------------------------------

EXHIBIT C

TO

LEGGETT & PLATT, INCORPORATED

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

INCREASE COMMITMENT SUPPLEMENT

 

EXHIBIT C, Cover Page



--------------------------------------------------------------------------------

INCREASED COMMITMENT SUPPLEMENT

This INCREASED COMMITMENT SUPPLEMENT (this “Supplement”) is dated as of
                ,          and entered into by and among Leggett & Platt,
Incorporated, a Missouri corporation (the “Borrower”), each of the banks or
other lending institutions which is a signatory hereto (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as agent for itself and the other lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent”), and
is made with reference to that certain Second Amended and Restated Credit
Agreement dated as of November 8, 2017 (as amended, the “Credit Agreement”), by
and among the Borrower, certain lenders and the Administrative Agent.
Capitalized terms used herein without definition shall have the same meanings
herein as set forth in the Credit Agreement.

RECITALS

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower and the
Lenders are entering into this Increased Commitment Supplement to provide for
the increase of the aggregate Commitments;

WHEREAS, each Lender [party hereto and already a party to the Credit Agreement]
wishes to increase its Commitment [, and each Lender, to the extent not already
a Lender party to the Credit Agreement (herein a “New Lender”), wishes to become
a Lender party to the Credit Agreement];6

WHEREAS, the Lenders are willing to agree to supplement the Credit Agreement in
the manner provided herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

Section 1. Increase in Commitments. Effective as of the date hereof, each Lender
severally agrees that its Commitment shall be increased to [or in the case of a
New Lender, shall be] the amount set forth opposite its name on the signature
pages hereof.

Section 2. [New Lenders. Each New Lender (i) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements of the Borrower delivered under Section 5.03 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (ii) agrees that it has, independently
and without reliance upon the Administrative Agent, any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Supplement; (iii) agrees that it will, independently and without reliance upon
the Administrative Agent, any other Lender or any of their Related Parties and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iv) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to the Administrative
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; and (v) agrees that it is a “Lender” under the
Credit Agreement and will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 

 

6  Bracketed alternatives should be included if there are New Banks.

 

EXHIBIT C



--------------------------------------------------------------------------------

Section 3. Representations and Warranties. In order to induce the Lenders to
enter into this Supplement and to supplement the Credit Agreement in the manner
provided herein, Borrower represents and warrants to Administrative Agent and
each Lender that (a) the representations and warranties of the Borrower
contained in the Loan Documents are and will be true, correct and complete in
all material respects on and as of the effective date hereof to the same extent
as though made on and as of that date and for that purpose, this Supplement
shall be deemed to be a Loan Document, and (b) no event has occurred and is
continuing or will result from the consummation of the transactions contemplated
by this Supplement that would constitute a Default.

Section 4. Effect of Supplement. The terms and provisions set forth in this
Supplement shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and except as expressly modified and superseded by
this Supplement, the terms and provisions of the Credit Agreement and the other
Loan Documents are ratified and confirmed and shall continue in full force and
effect. The Borrower, the Administrative Agent, and the Lenders party hereto
agree that the Credit Agreement as supplemented hereby and the other Loan
Documents shall continue to be legal, valid, binding and enforceable in
accordance with their respective terms. Any and all agreements, documents, or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Credit Agreement as supplemented hereby, are
hereby amended so that any reference in such documents to the Agreement shall
mean a reference to the Agreement as supplemented hereby.

Section 5. Applicable Law. This Supplement shall be governed by, and construed
in accordance with, the applicable law pertaining in the State of New York,
other than those conflict of law provisions that would defer to the substantive
laws of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5–1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.

Section 6. Counterparts, Effectiveness. This Supplement may be executed in any
number of counterparts, by different parties hereto in separate counterparts and
on telecopy or other electronically reproduced counterparts, each of which when
so executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Supplement shall become effective upon the execution of a
counterpart hereof by the Borrower, the Administrative Agent and the Lenders.

Section 7. ENTIRE AGREEMENT. THIS SUPPLEMENT EMBODIES THE FINAL, ENTIRE
AGREEMENT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE
ANY AND ALL PREVIOUS COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO. ORAL AGREEMENTS OR
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FOREBEAR FROM ENFORCING REPAYMENT
OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE.
TO PROTECT THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS REACHED COVERING SUCH MATTERS
ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF
THE AGREEMENT BETWEEN THE PARTIES, EXCEPT AS THEY MAY LATER AGREE IN WRITING TO
MODIFY IT.

 

EXHIBIT C



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

     Leggett & Platt, Incorporated      By:   

 

        Name:   

 

        Title:   

 

     By:   

 

        Name:   

 

        Title:   

 

New Total Commitment:

$__________________

    

JPMORGAN CHASE BANK, N.A., as the Administrative Agent

     By:   

 

        Name:   

 

        Title:   

 

$__________________

    

[Lender]

     By:   

 

        Name:   

 

        Title:   

 

$__________________

     [NEW LENDER]      By:   

 

        Name:   

 

        Title:   

 

 

EXHIBIT C



--------------------------------------------------------------------------------

EXHIBIT D-1

To

LEGGETT & PLATT, INCORPORATED

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of November 8, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Leggett & Platt,
Incorporated, a Missouri corporation (the “Borrower”), each of the banks or
other lending institutions which is a signatory hereto (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as agent for itself and the other Lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E or IRS Form
W-8BEN-E or IRS Form W-8BEN. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

     

Name:

 

Title:

Date:                         , 20[ ]



--------------------------------------------------------------------------------

EXHIBIT D-2

TO

LEGGETT & PLATT, INCORPORATED

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of November 8, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Leggett & Platt,
Incorporated, a Missouri corporation (the “Borrower”), each of the banks or
other lending institutions which is a signatory hereto (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as agent for itself and the other Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E or IRS Form W-8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate prior to
the first payment to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                         , 20[ ]



--------------------------------------------------------------------------------

EXHIBIT D-3

TO

LEGGETT & PLATT, INCORPORATED

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of November 8, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Leggett & Platt,
Incorporated, a Missouri corporation (the “Borrower”), each of the banks or
other lending institutions which is a signatory hereto (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as agent for itself and the other Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by a withholding statement
together with an IRS Form W-8BEN-E or IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate prior
to the first payment to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:     Name:   Title:

Date:                          , 20[ ]



--------------------------------------------------------------------------------

EXHIBIT D-4

TO

LEGGETT & PLATT, INCORPORATED

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of November 8, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Leggett & Platt,
Incorporated, a Missouri corporation (the “Borrower”), each of the banks or
other lending institutions which is a signatory hereto (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as agent for itself and the other Lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any promissory note
evidencing such Loan(s)), (iii) with respect to the extension of credit pursuant
to this Credit Agreement or any other Loan Document, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by a
withholding statement together with an IRS Form W-8BEN-E or IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

   

Name:

 

Title:

Date:                          , 20[ ]